      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 1 of 158



                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE MEXICAN GOVERNMENT BONDS                Master Docket No. 18-cv-02830 (JPO)
ANTITRUST LITIGATION
                                              CLASS ACTION


This Document Relates to:

ALL ACTIONS



      SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
              Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 2 of 158



                                                                 TABLE OF CONTENTS
I.            INTRODUCTION ............................................................................................................................................. 1
II.           PARTIES .............................................................................................................................................................. 6
       A. Plaintiffs................................................................................................................................................................. 6
       B. Defendants .......................................................................................................................................................... 10
                 Santander Mexico ........................................................................................................................................... 10
                 BBVA-Bancomer ............................................................................................................................................ 11
                 Citibanamex ..................................................................................................................................................... 11
                 Deutsche Bank Mexico .................................................................................................................................. 12
                 HSBC Mexico ................................................................................................................................................. 12
                 Bank of America Mexico ............................................................................................................................... 13
                 JPMorgan Mexico ........................................................................................................................................... 14
                 Barclays Mexico .............................................................................................................................................. 15
                 UBS Mexico ..................................................................................................................................................... 15
                     “John Does” 1-10 ...................................................................................................................................... 16
       C. The Structure of Defendants’ MGB Trading and Sales Businesses. ......................................................... 16
                 MGB Traders .................................................................................................................................................. 17
                 MGB Sales Staff .............................................................................................................................................. 20
                 Designated Broker-Dealer Affiliates ........................................................................................................... 21
                 MGB Investors ............................................................................................................................................... 23
III.          JURISDICTION AND VENUE ................................................................................................................... 24
       A. Each Defendant Purposefully Availed Itself of the United States Market for MGBs. .......................... 26
       B. Santander Mexico Purposefully Availed Itself of the United States MGB Market. ................................ 28
       C. BBVA-Bancomer Purposefully Availed Itself of the United States MGB Market. ................................ 33
       D. Citibanamex Purposefully Availed Itself of the United States MGB Market. ......................................... 41
       E. Deutsche Bank Mexico Purposefully Availed Itself of the United States MGB Market. ...................... 46
       F. HSBC Mexico Purposefully Availed Itself of the United States MGB Market. ...................................... 51
       G. Bank of America Mexico Purposefully Availed Itself of the United States MGB Market. ................... 57
       H. JPMorgan Mexico Purposefully Availed Itself of the United States MGB Market. ............................... 62
       I.     Barclays Mexico Purposefully Availed Itself of the United States MGB Market. ................................... 68
       J.     UBS Mexico Purposefully Availed Itself of the United States MGB Market. ......................................... 73
IV.           SUBSTANTIVE ALLEGATIONS ............................................................................................................... 78
              Background ......................................................................................................................................................... 78
       A. The Mexican Government Bond Market....................................................................................................... 78
                 CETES ............................................................................................................................................................. 81
                 BONOS ........................................................................................................................................................... 82
                 UDIBONOS ................................................................................................................................................... 84


                                                                                           i
              Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 3 of 158



                 BONDES D .................................................................................................................................................... 85
       B. The MGB Market Makers ................................................................................................................................ 86
V.           FEATURES OF THE MGB MARKET MADE IT HIGHLY SUSCEPTIBLE TO COLLUSION
             87
VI.  COFECE FORMALLY CHARGED DEFENDANTS WITH ABSOLUTE MONOPOLISTIC
PRACTICES IN THE MGB MARKET ..................................................................................................................... 94
       A. The Admitted MGB Cartel .............................................................................................................................. 94
       B. Defendants’ Response to the Investigations ................................................................................................. 98
       C. COFECE’s 32-Month Investigation Resulted in Formal Charges Against 7 Defendants and 11
          Individuals for Engaging in Per Se Illegal Conduct. ...................................................................................... 99
              COFECE Formally Charged Seven Defendants with Engaging in Absolute Monopolistic Practices
        in the MGB Market. ................................................................................................................................................ 99
           COFECE Formally Charged 11 of Defendants’ Former MGB Traders with Engaging in Absolute
        Monopolistic Practices in the MGB Market........................................................................................................ 99
                 Absolute Monopolistic Practices are Per Se Illegal Under the Sherman Act. ...................................... 103
VII. CHAT MESSAGES AMONG DEFENDANTS’ MGB TRADERS SHOW THAT THEY
CONSPIRED TO FIX PRICES IN THE MGB MARKET. ................................................................................ 105
VIII. ECONOMIC EVIDENCE CONFIRMS THAT DEFENDANTS’ CONSPIRACY CAUSED
ARTIFICIAL PRICES IN THE MGB MARKET .................................................................................................. 121
       A. Bid Dispersion Analysis Demonstrates that Defendants Used the MGB Auction Process to
          Concentrate MGB Supply. ............................................................................................................................. 121
       B. Defendants Sold MGBs From the Auctions at Supra-Competitive Prices ............................................ 127
       C. Defendants Fixed Bid-Ask Spreads for MGBs. .......................................................................................... 130
IX.  DEFENDANTS WERE PART OF GLOBAL BANKS WITH WEAK OVERSIGHT AND
CONTROLS. .................................................................................................................................................................. 134
       A. Barclays .............................................................................................................................................................. 135
       B. Deutsche Bank ................................................................................................................................................. 136
       C. Bank of America .............................................................................................................................................. 139
       D. HSBC ................................................................................................................................................................. 140
       E. Citigroup ............................................................................................................................................................ 141
       F. JPMorgan .......................................................................................................................................................... 142
       G. Santander and BBVA ...................................................................................................................................... 143
       H. UBS AG ............................................................................................................................................................ 143
X.           CLASS ACTION ALLEGATIONS ............................................................................................................ 145
XI.          CLAIMS FOR RELIEF ................................................................................................................................. 148
FIRST CLAIM FOR RELIEF ..................................................................................................................................... 148
SECOND CLAIM FOR RELIEF .............................................................................................................................. 150
XII.         PRAYER FOR RELIEF ................................................................................................................................ 151
XIII.        DEMAND FOR JURY TRIAL .................................................................................................................... 151


                                                                                         ii
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 4 of 158



        Plaintiffs Oklahoma Firefighters Pension Retirement System, Electrical Workers Pension

Fund Local 103, I.B.E.W., Manhattan and Bronx Surface Transit Operating Authority Pension Plan,

Metropolitan Transportation Authority Defined Benefit Pension Plan Master Trust, Boston

Retirement System, Southeastern Pennsylvania Transportation Authority Pension Plan, Government

Employees Retirement System of the Virgin Islands, and United Food and Commercial Workers

Union and Participating Food Industry Employers Tri-State Pension Fund (collectively “Plaintiffs”)

complain upon knowledge as to themselves and their own actions and upon information and belief

as to all other matters, against Defendants (defined in Part II.B., below) for their violations of law

from January 1, 2006 through April 19, 2017 (“Class Period”) as follows:

I.      INTRODUCTION

        1.      A Mexican government bond (“MGB”) is a debt security (like a U.S. Treasury bond)

that is issued by the Mexican government. The Mexican government uses MGBs to raise capital,

fund budget deficits, and control Mexico’s monetary supply.

        2.      Defendants are horizontal competitors in the MGB market. They operated MGB

trading desks that earned profits based on the difference between the prices at which they purchased

MGBs and the prices at which they sold MGBs to customers.

        3.      Defendants were part of an exclusive group of Mexican government-approved

market makers for MGBs during the Class Period. This privilege allowed Defendants to dominate

the MGB market. In exchange for market maker status, the Bank of Mexico (“Banxico”) requires

Defendants to collectively bid for at least 100% of the total amount of MGBs for sale in each

auction. Defendants thus control the supply of MGBs to investors in the secondary market, where

they sell the bonds purchased at auction to their customers. Each Defendant was also required to

maintain a minimum of 7% market share in the MGB market, as measured by transaction volume,




                                                    1
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 5 of 158



to stay in the market maker program. Defendants far exceeded that requirement, accounting for

approximately 80% of dealer activity in the secondary market during the Class Period.

        4.      Defendants abused their dominant position in the MGB market to unlawfully

increase the profitability of their MGB trading and sales businesses by imposing greater transaction

costs on their customers, including Plaintiffs and the Class. After a more than two-year long

investigation, Mexico’s antitrust regulator, the Comisión Federal de Competencia Económica

(“COFECE”), formally charged seven Defendants with engaging in “absolute monopolistic

practices” in the MGB market. Mexican antitrust law uses the term “absolute monopolistic

practices” to refer to agreements among horizontal competitors to: (1) fix prices; (2) restrain supply;

(3) allocate markets; (4) rig bids; or (5) exchange information for the purpose of fixing prices,

restraining supply, rigging bids, or allocating markets.

        5.      Two cooperating co-conspirators have provided Plaintiffs with direct, “smoking-

gun” evidence showing how Defendants’ conspiracy operated. The cooperation materials produced

to date show that Defendants, rather than competing for MGB customers, instead operated as an

MGB cartel that distorted the MGB market for their shared benefit and to the detriment of

investors in the MGB market, including their customers such as Plaintiffs and the Class.

        6.       The evidence consists of electronic chatroom transcripts, transaction data, and other

materials showing that Defendants’ MGB trading desks operated as a single unitary desk. Using

shared language that they developed over years of colluding in the MGB market, Defendants viewed

themselves as a single unit whose interests were best served by coordinating amongst themselves.

Instead of competing in the MGB market, Defendants conspired to maximize their profits and

minimize their losses. Defendants’ MGB traders recognized that their conspiracy allowed them to

secure additional illicit profits as reflected in the following chat:




                                                      2
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 6 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 7 of 158
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 8 of 158



compliance standards led to their involvement in multiple anticompetitive conspiracies in numerous

financial markets during the Class Period. Regulators across the globe have fined and sanctioned

Defendants for conspiring to fix prices in multiple financial markets, including for example by

manipulating the London Interbank Offered Rate (“LIBOR”) and the Euro Interbank Offered Rate

(“Euribor”), the foreign exchange market, precious metals markets, and several major bond markets,

among others. To date, this has resulted in Defendants’ corporate parents Deutsche Bank AG, Bank

of America Corporation, JPMorgan Chase & Co., HSBC Holdings plc, Citigroup Inc., Barclays PLC,

and UBS AG collectively paying over $11 billion in fines and settlements for anticompetitive

conduct.

          11.   Plaintiffs are domestic investors in MGBs, and Defendants’ MGB customers. The

following Defendants transacted hundreds of millions of dollars’ worth of MGBs in the United

States with Plaintiffs: Bank of America Mexico, JPMorgan Mexico, BBVA-Bancomer, Santander

Mexico, HSBC Mexico, Citibanamex, Barclays Mexico, Deutsche Bank Mexico, and UBS Mexico.

Defendants’ conspiracy to restrain the MGB market at the same time that they were pricing,

sourcing, and entering into MGB transactions with Plaintiffs caused Plaintiffs to pay more when

purchasing MGBs and receive less when selling MGBs than they would have in a competitive

market.

          12.   Given COFECE’s formal findings that Defendants engaged in absolute

monopolistic practices in the MGB market, the two-and-a-half years of investigative work that

COFECE relied on in reaching this conclusion, the materials provided by the two cooperating

banks, and the significant amount of economic evidence presented in this Complaint, Plaintiffs

believe further evidentiary support for their claims against Defendants will be revealed following a

reasonable opportunity for discovery.




                                                  5
            Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 9 of 158



           13.       The cooperating co-conspirators have provided Plaintiffs with hundreds of chat

messages reflecting collusive conduct by Defendants. Although these chats are illustrative rather

than exhaustive, and cooperation remains ongoing, they provide evidence that each of the

Defendants was an active participant in the conspiracy to restrain the MGB market during the Class

Period.

II.        PARTIES

           A. Plaintiffs

           14.       Plaintiff Oklahoma Firefighters Pension and Retirement System (“OFPRS”),

established in 1981, provides retirement benefits to firefighters in Oklahoma. As of June 30, 2017,

OFPRS managed more than $2.5 billion in assets on behalf of approximately 24,000 members and

beneficiaries. During the Class Period, the following Defendants traded MGBs with OFPRS in the

United States: HSBC Mexico, JPMorgan Mexico, and Citibanamex. OFPRS suffered monetary

losses when it was overcharged or underpaid in these transactions as a direct result of Defendants’

conspiracy to fix MGB prices, including hundreds of billions of dollars’ worth of MGBs that

Defendants transacted in the United States.

           15.       Plaintiff Electrical Workers Pension Fund Local 103, I.B.E.W (“IBEW 103”), is a

deferred retirement plan that currently provides benefits to nearly 2,500 retired participants. As of

2017, IBEW 103 managed more than $1 billion in assets. During the Class Period, the following

Defendants traded millions of dollars of MGBs, including BONOS, CETES, and UDIBONOS,

with IBEW 103 in the United States: Bank of America Mexico,4 BBVA-Bancomer, Santander

Mexico,5 HSBC Mexico, Citibanamex,6 and Barclays Mexico. IBEW 103 suffered monetary losses



4   Banc of America Securities merged into Merrill Lynch, Pierce, Fenner & Smith Incorporated during the Class Period.
5   Banco Santander, S.A. was known as Banco Santander Central Hispano, S.A. until 2007, when it changed its name.
6   Citigroup Global Markets Limited is Citigroup Inc.’s international broker-dealer.

                                                              6
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 10 of 158



when it was overcharged or underpaid in these transactions as a direct result of Defendants’

conspiracy to fix MGB prices, including hundreds of billions of dollars’ worth of MGBs that

Defendants transacted in the United States.

          16.   Plaintiff Manhattan and Bronx Surface Transit Operating Authority (“MaBSTOA”)

Pension Plan is a single-employer pension plan sponsored by the Manhattan and Bronx Surface

Transit Operating Authority, a subsidiary of Metropolitan Transportation Authority (“MTA”) New

York City Transit. MaBSTOA provides retirement, disability, cost-of-living adjustments, and death

benefits to over 15,000 plan members, beneficiaries, and retirees. MaBSTOA presently manages

approximately $2.9 billion in assets. During the Class Period, the following Defendants transacted in

millions of dollars’ worth of MGBs, including BONOS, CETES, and UDIBONOS, with

MaBSTOA in the United States: BBVA-Bancomer, Citibanamex, Barclays Mexico, Santander

Mexico, and HSBC Mexico. MaBSTOA suffered monetary losses when it was overcharged or

underpaid in these transactions as a direct result of Defendants’ conspiracy to fix MGB prices,

including hundreds of billions of dollars’ worth of MGBs that Defendants transacted in the United

States.

          17.   Plaintiff MTA Defined Benefit Pension Plan Master Trust (“MTADBPPMT”)

consists of a cost-sharing multiple employer plan that includes certain MTA Long Island Rail Road

non-represented employees hired after December 31, 1987, MTA Metro-North Railroad non-

represented employees, certain employees of the former MTA Long Island Bus hired prior to

January 23, 1983, MTA Police, MTA Long Island Rail Road represented employees hired after

December 1, 1987, certain MTA Metro-North Railroad represented employees, MTA Staten Island

Railway represented and non-represented employees and certain employees of the MTA Bus

Company, as well as a single employer plan that covers employees of MTA Long Island Rail Road

hired prior to January 1, 1988. MTADBPPMT presently manages approximately $5.04 billion in


                                                  7
           Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 11 of 158



assets for over 29,000 plan members, beneficiaries, and retirees. During the Class Period, the

following Defendants transacted millions of dollars’ worth of MGBs, including BONOS, CETES,

and UDIBONOS, with MTADBPPMT in the United States: BBVA-Bancomer, Santander Mexico,

Citibanamex, JPMorgan Mexico,7 Barclays Mexico, and HSBC Mexico. MTADBPPMT suffered

monetary losses when it was overcharged or underpaid in these transactions as a direct result of

Defendants’ conspiracy to fix MGB prices, including hundreds of billions of dollars’ worth of MGB

transactions that Defendants entered into in the United States.

           18.       Plaintiff Boston Retirement System (“BRS”) is a governmental defined benefit

pension system that administers retirement benefits to over 34,000 members, beneficiaries, and

retirees. BRS’s membership includes all employees of the City of Boston as well as its autonomous

agencies. BRS presently manages approximately $6 billion in assets. During the Class Period, the

following Defendants transacted in millions of dollars’ worth of MGBs, including BONOS and

UDIBONOS, with BRS in the United States: Bank of America Mexico, BBV-Bancomer., HSBC

Mexico, Citibanamex, JPMorgan Mexico,8 and Santander Mexico. BRS suffered monetary losses

when it was overcharged or underpaid in these transactions as a direct result of Defendants’

conspiracy to fix MGB prices, including hundreds of billions of dollars’ worth of MGB transactions

that Defendants entered into in the United States.

           19.       Plaintiff Southeastern Pennsylvania Transportation Authority (“SEPTA”) Pension

Plan is a pension fund sponsored by SEPTA on behalf of its employees with over 14,000 plan

members, beneficiaries, and retirees. SEPTA provides public transportation services to Bucks,

Chester, Delaware, Montgomery, and Philadelphia counties in Pennsylvania. At the end of 2016, the

SEPTA Pension Plan had over $1.6 billion in assets under management. During the Class Period,


7   J.P. Morgan Securities Ltd. changed its name to J.P. Morgan Securities plc in 2012.
8   J.P. Morgan Securities Inc. which changed its name to J.P. Morgan Securities LLC in 2010.

                                                              8
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 12 of 158



the following Defendants transacted tens of millions of dollars’ worth of MGBs, including BONOS

and UDIBONOS, with SEPTA in the United States: HSBC Mexico, Citibanamex, Deutsche Bank

Mexico, JPMorgan Mexico, Bank of America Mexico, Barclays Mexico, and BBVA-Bancomer.

SEPTA Pension Plan suffered monetary losses when it was overcharged or underpaid in these

transactions as a direct result of Defendants’ conspiracy to fix MGB prices, including hundreds of

billions of dollars’ worth of MGB transactions that Defendants entered into in the United States.

       20.     Plaintiff Government Employees’ Retirement System of the Virgin Islands

(“GERS”) is a pension system with over $700 million in assets under management for the benefit of

more than 8,669 active members and more than 8,498 retirees and pensioners. During the Class

Period, the following Defendants transacted in tens of millions of dollars’ worth of MGBs with

GERS in the United States and its territories: JPMorgan Mexico, HSBC Mexico, and Citibanamex.

GERS suffered monetary losses when it was overcharged or underpaid in these transactions as a

direct result of Defendants’ conspiracy to fix MGB prices, including hundreds of billions of dollars’

worth of MGB transactions that Defendants entered into in the United States.

       21.     Plaintiff United Food and Commercial Workers Union and Participating Food

Industry Employers Tri-State Pension Fund (“UFCW Tri-State”) is headquartered in Plymouth

Meeting, Pennsylvania. Established in 1958, it is a Taft-Hartley, multi-employer defined benefit

pension trust fund. UFCW Tri-State provides retirement benefits to present and former unionized

employees of numerous food and service employers, including Acme Markets, Shop Rite, and

others. As of December 31, 2016, UFCW Tri-State managed more than approximately $400,000,000

in net assets on behalf of more than 33,000 plan participants. During the Class Period, the following

Defendants traded millions of dollars’ worth of MGBs, including BONOS, with UFCW Tri-State in




                                                  9
           Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 13 of 158



the United States: HSBC Mexico, Barclays Mexico, HSBC Mexico, JPMorgan Mexico,9 Bank of

America Mexico,10 Santander Mexico, and Deutsche Bank Mexico. UFCW Tri-State suffered

monetary losses when it was overcharged or underpaid in these transactions as a direct result of

Defendants’ conspiracy to fix MGB prices, including hundreds of billions of dollars’ worth of MGB

transactions that Defendants entered into in the United States.

           B. Defendants

                    Santander Mexico

           22.      Defendant Banco Santander (México), S.A., Institución de Banca Múltiple, Grupo

Financiero Santander México (“Santander Mexico”) is a Mexican corporation headquartered in

Mexico City, and the successor-in-interest to Grupo Financiero Santander México, S.A.B. de C.V.

           23.      Santander Mexico is a wholly-owned subsidiary of global financial institution Banco

Santander, S.A.

           24.      Banco Santander, S.A. includes the assets of Santander Mexico, Santander

Investment Bolsa, Sociedad de Valores, S.A., Santander Investment Securities Inc., and its other

subsidiaries on its consolidated financial statements. Santander Investment Bolsa, Sociedad de

Valores, S.A., and Santander Investment Securities Inc. are each wholly-owned subsidiaries of Banco

Santander, S.A.

           25.      Santander Mexico served as a designated Market Maker for MGBs during the Class

Period. It was formally charged by COFECE with participating in the conspiracy to fix MGB prices

alleged in this Complaint.




9 Banco Merrill Lynch de Investimiento S.A. changed its named to Bank of America Merrill Lynch Banco Múltiplo

S.A. in 2011.
10   Merrill Lynch & Co Inc. was acquired by Defendant Bank of America Corporation in 2013.

                                                          10
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 14 of 158



       26.     During the Class Period, Santander Mexico, acting on its own and jointly with its

affiliates, transacted MGBs in the United States and with persons domiciled in the United States, as

further detailed below.

               BBVA-Bancomer

       27.     Defendant BBVA Bancomer S.A., Institución de Banca Múltiple, Grupo Financiero

BBVA Bancomer (“BBVA-Bancomer”) is a Mexican corporation and a wholly-owned subsidiary of

global financial institution BBVA S.A.

       28.     BBVA S.A. includes the assets of BBVA-Bancomer, BBVA Securities Inc., and its

other wholly-owned subsidiaries on its consolidated financial statements. BBVA Securities Inc. is a

wholly-owned subsidiary of BBVA S.A.

       29.     BBVA-Bancomer was a designated Market Maker for MGBs during the Class

Period. It was formally charged by COFECE with participating in the conspiracy to fix MGB prices

alleged in this Complaint.

       30.     During the Class Period, BBVA-Bancomer, acting on its own and jointly with its

affiliates, transacted MGBs in the United States and with persons domiciled in the United States, as

further detailed below.

               Citibanamex

       31.     Defendant Banco Nacional de México, S.A., Institución de Banca Múltiple, Grupo

Financiero Banamex (“Citibanamex”), operating under the trade name Citibanamex, is a Mexican

corporation and a wholly-owned subsidiary of global financial institution Citigroup Inc.

       32.     Citigroup Inc. includes the assets of Citibanamex, Citigroup Global Markets Inc.,

and its other wholly-owned subsidiaries on its consolidated financial statements. Citigroup Global

Markets Inc. is a wholly-owned subsidiary of Citigroup Inc.




                                                 11
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 15 of 158



       33.        Citibanamex was a designated Market Maker for MGBs during the Class Period. It

was formally charged by COFECE with participating in the conspiracy to fix MGB prices alleged in

this Complaint.

       34.        During the Class Period, Citibanamex, acting on its own and jointly with its affiliates,

transacted MGBs in the United States and with persons domiciled in the United States, as further

detailed below.

                  Deutsche Bank Mexico

       35.        Defendant Deutsche Bank México, S.A., Institution de Banca Múltiple (“Deutsche

Bank Mexico”) is a Mexican corporation and wholly-owned subsidiary of global financial institution

Deutsche Bank AG.

       36.        Deutsche Bank AG includes the assets of Deutsche Bank Mexico, Deutsche Bank

Securities Inc., and its other subsidiaries on its consolidated financial statements. Deutsche Bank

Securities Inc. is a wholly-owned subsidiary of Deutsche Bank AG.

       37.        Deutsche Bank Mexico was a designated Market Maker for MGBs during the Class

Period. It was formally charged by COFECE with participating in the conspiracy to fix MGB prices

alleged in this Complaint.

       38.        During the Class Period, Deutsche Bank Mexico, acting on its own and jointly with

its affiliates, transacted MGBs in the United States and with persons domiciled in the United States,

as further detailed below.

                  HSBC Mexico

       39.        Defendant HSBC México, S.A., Institución De Banca Múltiple, Grupo Financiero

HSBC (“HSBC Mexico”) is a Mexican corporation and a wholly-owned subsidiary of global financial

institution HSBC Holdings plc. HSBC Holdings plc lists HSBC Mexico as a principal subsidiary.




                                                    12
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 16 of 158



       40.     HSBC Holdings plc includes the assets of HSBC Mexico, HSBC Securities (USA)

Inc., and its other subsidiaries on its consolidated financial statements. HSBC Securities (USA) Inc.

is a wholly-owned subsidiary of HSBC Holdings plc.

       41.     HSBC Mexico was a designated Market Maker for MGBs during the Class Period.

HSBC Mexico was under investigation by COFECE for participating in the conspiracy to fix MGB

prices alleged in this Complaint. It received subpoenas from COFECE in connection with its

investigation of the conspiracy to fix MGB prices alleged in this Complaint and provided evidence

to assist COFECE with its investigation.

       42.     During the Class Period, HSBC Mexico, acting on its own and jointly with its

affiliates, transacted MGBs in the United States and with persons domiciled in the United States, as

further detailed below.

               Bank of America Mexico

       43.     Defendant Bank of America México, S.A., Institución de Banca Multiple, Grupo

Financiero Bank of America (“Bank of America Mexico”) is a Mexican corporation and a wholly-

owned subsidiary of global financial institution Bank of America Corporation.

       44.     Bank of America Corporation publishes reports about its business and that of its

subsidiaries under the collective trade name “Bank of America Merrill Lynch.”

       45.     Bank of America Merrill Lynch includes the assets of Bank of America Mexico, Bank

of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, and its other wholly-owned

subsidiaries on its consolidated financial statements. Bank of America, N.A., and Merrill Lynch,

Pierce, Fenner & Smith Incorporated are each wholly-owned subsidiaries of Bank of America

Corporation.




                                                  13
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 17 of 158



        46.     Bank of America Mexico was a designated Market Maker for MGBs during the

Class Period. It was formally charged by COFECE with participating in the conspiracy to fix MGB

prices alleged in this Complaint.

        47.     During the Class Period, Bank of America Mexico, acting on its own and jointly with

its affiliates, transacted MGBs in the United States and with persons domiciled in the United States,

as further detailed below.

                JPMorgan Mexico

        48.     Defendant Banco J.P. Morgan, S.A., Institución de Banca Múltiple, J.P. Morgan

Grupo Financiero (“JPMorgan Mexico”) is a Mexican corporation and a subsidiary of global

financial institution JPMorgan Chase & Co.

        49.     JPMorgan Chase & Co. includes the assets of JPMorgan Mexico, JPMorgan Chase

Bank, N.A., J.P. Morgan Securities LLC, and its other subsidiaries on its consolidated financial

statements. JPMorgan Mexico, JPMorgan Chase Bank, N.A., and J.P. Morgan Securities LLC are

each wholly-owned subsidiaries of JPMorgan Chase & Co.

        50.     JPMorgan Mexico was a designated Market Maker for MGBs during the Class

Period. It was formally charged by COFECE with participating in the conspiracy to fix MGB prices

alleged in this Complaint.

        51.     During the Class Period, JPMorgan Mexico, acting on its own and jointly with its

affiliates, transacted MGBs in the United States and with persons domiciled in the United States, as

further detailed below.

        52.     Defendants JPMorgan Chase & Co., J.P. Morgan Broker-Dealer Holdings Inc., J.P.

Morgan Securities LLC, and JPMorgan Chase Bank, National Association are corporate affiliates of

JPMorgan Mexico.




                                                  14
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 18 of 158



                Barclays Mexico

        53.     Defendant Barclays Bank México, S.A., Institución de Banca Múltiple, Grupo

Financiero Barclays México (“Barclays Mexico”) is a Mexican corporation and a wholly-owned

subsidiary of global financial institution Barclays PLC.

        54.     Barclays PLC includes the assets of Barclays Mexico, Barclays Bank PLC, Barclays

Capital Inc., and its other wholly-owned subsidiaries on its consolidated financial statements.

Barclays Bank PLC and Barclays Capital Inc. are wholly-owned subsidiaries of Barclays PLC.

        55.     Barclays Mexico was a designated Market Maker for MGBs during the Class Period.

It was formally charged by COFECE with participating in the conspiracy to fix MGB prices alleged

in this Complaint.

        56.     During the Class Period, Barclays Mexico, acting on its own and jointly with its

affiliates, transacted MGBs in the United States and with persons domiciled in the United States, as

further detailed below.

        57.     Defendants Barclays PLC, Barclays Bank PLC, Barclays Capital Inc., and Barclays

Capital Securities Limited are corporate affiliates of Barclays Mexico.

                UBS Mexico

        58.     Defendant UBS Bank Mexico, S.A., Institucion de Banca Múltiple, UBS Grupo

Financiero (“UBS Mexico”) is a Mexican corporation and a wholly-owned subsidiary of global

financial institution UBS AG.

        59.     UBS AG includes the assets of UBS Mexico, UBS Securities LLC, and its other

subsidiaries on its consolidated financial statements. UBS Securities LLC is a wholly-owned

subsidiary of UBS AG.

        60.     UBS Mexico actively participated in the MGB market during the Class Period.




                                                   15
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 19 of 158



       61.        UBS Mexico received subpoenas from COFECE in connection with its investigation

of the conspiracy to fix MGB prices alleged in this Complaint and provided evidence to assist

COFECE with its investigation.

       62.        During the Class Period, UBS Mexico, acting on its own and jointly with its affiliates,

transacted MGBs in the United States and with persons domiciled in the United States, as further

detailed below.

                  “John Does” 1-10

       63.        John Doe 1 is the entity or individual that received leniency under Mexico’s cartel

leniency and immunity program, described in Part VI, below. John Doe 1 was a member of the

conspiracy described in this Complaint.

       64.        John Does 2-10 are individuals and entities that joined the conspiracy to fix prices in

the market for MGBs that is described in this Complaint.

       65.        The MGB Market Makers: Defendants Santander Mexico, BBVA-Bancomer,

HSBC Mexico, Citibanamex, Bank of America Mexico, Barclays Mexico, JPMorgan Mexico, and

Deutsche Bank Mexico were designated MGB market markers during all or most of the Class

Period. These entities are referred to collectively as “MGB Market Makers.”

       C. The Structure of Defendants’ MGB Trading and Sales Businesses.

       66.        There is an industry-standard organizational structure used by dealers in the MGB

market. Each Defendant operated its MGB trading and sales business using a similar version of this

structure. The structure of each Defendant’s MGB trading and sales business includes several

players, including: (1) MGB traders, who are tasked with pricing customer MGB trades, managing

the bank-wide risk positions with respect to MGBs (including by managing inventory held available

for trading), and assisting the salesforce with promoting MGBs to customers; (2) a salesforce, tasked

with managing customer relationships, relaying information about the MGB market from the MGB


                                                    16
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 20 of 158



trading staff to the customers, and communicating prices for potential customer MGB trades; and

(3) a designated broker-dealer affiliate, which serves in a passive role as an internal clearinghouse to

route MGBs and cash to and from customers each time the bank executes an MGB trade.

                MGB Traders

        67.     The MGB Market Makers’ activities in both the MGB auction process and the MGB

secondary market were carried out by their respective MGB trading desks. Accordingly, the same

desk responsible for submitting bids in MGB auctions were also responsible for determining prices

charged to investors in the MGB secondary market and supplying trade ideas to the bank’s

salesforce to attract customers.

        68.     Each Defendant compensated its MGB traders based on the profitability of the

MGB trading desk. Profits were updated daily by looking to the MGB trading desk’s profit and loss

statements, known to MGB traders as “PnL,” “P&L”, or other forms of shorthand.

        69.     MGB traders earn profits by selling MGBs to investors at higher prices than they

purchase MGBs. The goal of Defendants’ MGB traders was simply to buy low and sell high, as

frequently as possible, and book the difference as profit. Accordingly, MGB traders actively assist

the bank’s salesforce attract MGB customers because more MGB customers leads to more

transactions on which MGB traders can book profits.

        70.     In a competitive market, MGB dealers should quote competitive MGB prices to

customers, while also supplying trade recommendations to clients to earn greater market share. An

MGB dealer who fails to quote competitive prices for any reason (such as by quoting artificial prices

to customers that are influenced by a conspiracy), would lose customers (and the repeat business

that the customer brings) over time to rivals. An MGB dealer must be able to attract a sufficient

MGB customer base (known among traders as “flow”), while also booking trading profits based on




                                                   17
         Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 21 of 158



the difference between the cost of MGBs to the bank and the revenue generated from customer

sales.

         71.    Beyond buying MGBs at low prices and selling them to investors at higher prices,

Defendants’ MGB traders supplied the bank’s MGB salesforce with expertise specific to the MGB

market. They accomplished this in a number of ways.

         72.    First, MGB traders were often tasked with discussing events in the MGB market

directly with significant customers in the United States, such as institutional investors and large asset

managers.

         73.    Second, Defendants furnished their respective U.S.-based sales personnel with

market color and trade ideas to attract more customers. Because much of the Defendants’ MGB

customer base consisted of U.S. investors, their traders prepared these updates in English and sent

them to sales personnel employed by a corporate affiliate but organized within the same internal

fixed income trading and sales division. For example,




         74.    Because the United States was a critical market for each Defendant’ MGB business,

see Part III, below, they regular sent MGB traders to New York City to meet with clients and

network with investors in the U.S. MGB market. For example,




                                                   18
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 22 of 158
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 23 of 158



               MGB Sales Staff

       76.     In addition to traders, each Defendant maintains a salesforce assigned to cover

certain geographical areas for discrete kinds of products. For example, a salesperson within a Latin

American or Emerging Market Fixed Income division located in New York would typically work as

part of a sales team assigned to serve customers in the United States interested in buying bonds

from Latin American countries.

       77.     The salesforce was responsible for routing customer inquiries to the appropriate

trading desk. For example, when a customer located in the United States contacts a New York

salesperson about purchasing MGBs, the salesperson would route the customer request to a

Defendant’s MGB trading desk.

       78.     In the MGB market, sales employees serve as liaisons between customers in their

coverage area and the bank’s trading desk assigned to manage that particular product line. Sales

employees interact with customers, respond to inquiries, forward information, manage relationships,

and relay information, but are not authorized to determine MGB prices or to manage MGB

inventory. They are also not expected to have the same level of expertise about the MGB market as

the Defendants’ MGB traders.

       79.     Defendants’ MGB traders were in constant communication with their respective

salesforce in the United States to communicate trade ideas to attract more customers and price U.S.-

based MGB transactions. They are organized within the same internal division of the bank. Each of

the Defendants structured its MGB trading and sales operations in this manner, as explained in

more detail below.

       80.     Below is an example of a communication between a JPMorgan sales employee and a

JPMorgan Mexico MGB trader after a customer within the sales employee’s coverage area requested




                                                 20
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 24 of 158
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 25 of 158



second transaction for the same amount and price with JPMorgan Mexico. This two-trade structure

involves two equivalent “back-to-back” trades that are executed simultaneously.

       84.     The following is an actual example using Plaintiff BRS’s own trading records. As of

September 2009, JPMorgan Chase & Co.’s MGB trading business used JPMorgan Securities Inc., a

broker-dealer incorporated in the United States, as the designated broker-dealer entity used to route

MGB trades with U.S. customers. Plaintiff BRS’s transaction records reflect a purchase of 82,500

BONOS maturing on December 13, 2018 from JPMorgan Securities Inc. occurring on September

14, 2009 for 8,472,923.90 Mexican pesos. The price for this transaction was actually determined by

an MGB trader employed by JPMorgan Mexico, who sent the price to a salesperson located in the

United States assigned to BRS’s territory, who then relayed the quoted price to BRS. The moment

that BRS agreed to the price, the transaction was considered binding and the parties had entered into

an enforceable contract. At this point, JPMorgan Mexico became obligated to deliver 82,500

BONOS maturing on December 13, 2018 in exchange for 8,472,923.90 Mexican pesos. BRS

simultaneously took on a reciprocal obligation to deliver 8,472,923.90 Mexican pesos in exchange

for 82,500 BONOS maturing on December 13, 2018.

       85.     The BONOS used to complete this transaction also came from JPMorgan Mexico’s

MGB inventory. JPMorgan’s internal business records reflect a transaction occurring just before

BRS’s purchase, in which JPMorgan Mexico transferred 82,500 BONOS maturing on December 13,

2018 to JPMorgan Securities Inc., for 8,472,923.90 Mexican pesos, to execute the trade with BRS.

These BONOS were then immediately sold to BRS for the same amount of money. Accordingly, the

actual transaction occurred between BRS in the United States and JPMorgan Mexico, using

JPMorgan Mexico’s MGB inventory, at prices determined by an MGB trader employed at JPMorgan

Mexico’s MGB trading desk. This example involves entities affiliated with Defendant JPMorgan




                                                 22
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 26 of 158



Mexico, but it reflects the structure of each of each of the Defendants’ MGB trading and sales

business during the Class Period.

         86.      At the conclusion of the trade, the resulting gain or loss from the transaction is

recorded in the profit and loss records of the Defendant’s MGB trading desk. In the example above,

if JPMorgan Mexico purchased the 82,500 BONOS maturing on December 13, 2018 for less than

8,472,923.90 Mexican pesos, then the MGB trading desk at JPMorgan Mexico recognized a gain

from the transaction in its profit and loss records.

         87.      Because broker-dealer entities do not have an active role in arranging, pricing, or

sourcing MGB transactions and serve purely an accounting function, they do not collect a fee or

markup for routing MGBs to and from customers.11 Rather, MGB prices are determined solely by

traders located at the Defendant’s MGB trading desk in Mexico.

                  MGB Investors

         88.      MGB investors include hedge funds, pension funds, insurance companies, and (to a

lesser extent) individuals. They purchase MGBs from one of the Defendants and then collect

periodic interest. They also receive the face value of the instrument if they hold the MGB until

maturity.

         89.      MGB investors also sell MGBs before maturity. They may sell MGBs before

maturity for a number of reasons, such as to rebalance their investment portfolio (i.e. to gain

exposure to longer term or shorter term instruments, or to free up assets to invest in other

products), to book a profit (when the MGBs have increased in value since the time of purchase), or

to free up funds for distributions to stakeholders.


11The sole exceptions are transactions brokered by BBVA Securities Inc., which it sometimes executes as agent for
BBVA-Bancomer in exchange for a mark-up it collects from BBVA-Bancomer. BBVA Securities Inc. wrote in its year-
end statement of Financial Condition for 2017 that it “acts as agent on behalf of BBVA [S.A.] and [BBVA-] Bancomer
in fixed income securities transactions. Fees earned related to this agreement are calculated based on the costs of the
team plus a mark-up.”

                                                           23
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 27 of 158



        90.     There is no centralized exchange that investors can use to trade MGBs. Accordingly,

MGB investors typically call a salesperson at a large international bank with an active presence in the

MGB market when the investor wishes to trade MGBs, and rely on their dealer to arrange MGB

trades at a competitive price.

III.    JURISDICTION AND VENUE

        91.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1337(a) and sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a). This Court also has

jurisdiction over the state law claims under 28 U.S.C. § 1367 because those claims are so related to

the federal claims that they form part of the same case or controversy, and under 28 U.S.C. §1332

because the amount in controversy for the Class exceeds $5,000,000 and there are members of the

Class who are citizens of a different state than Defendants.

        92.     Venue is proper in this District pursuant to, among other statutes, §§ 4, 12, and 16 of

the Clayton Act, 15 U.S.C. §§ 15(a), 22, and 26, and 28 U.S.C. § 1391. One or more Defendants

resided, transacted business, was found, or had agents in this District, and a substantial portion of

the affected interstate trade and commerce described in this Complaint was carried out in this

District.

        93.     Defendants transacted MGBs at artificial prices in a continuous and uninterrupted

flow of commerce throughout the United States and with counterparties located in the United

States. HSBC Mexico, Citibanamex, Bank of America Mexico, JPMorgan Mexico, Barclays Mexico,

Santander Mexico, BBVA-Bancomer, Deutsche Bank Mexico, and UBS Mexico, acting on their own

or jointly with their corporate affiliates organized within the same respective bank-wide fixed income

division, transacted MGBs directly with investors in the United States, including Plaintiffs,

throughout the Class Period. See Part A and C, below.




                                                  24
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 28 of 158



        94.     Defendants’ conspiracy to set, fix, and maintain artificial MGB prices and impose

trade restraints was implemented in the United States. Each Defendant and its U.S.-based

subsidiaries and/or broker-dealer affiliates acted in furtherance of and enforced Defendants’ price-

fixing conspiracy in the United States by, among other things: (a) marketing price-fixed MGBs to

U.S. investors; (b) pricing and distributing MGBs purchased during government-run auctions at

artificially higher prices in the United States; (c) quoting fixed, agreed upon bid and ask prices for

MGBs to investors in the United States; and (d) collecting unlawfully obtained overcharges from

customer accounts located in the United States. These actions restrained trade and interstate

commerce by distorting and imposing supra-competitive prices on investors located throughout the

United States, including Plaintiffs and the Class.

        95.     Defendants utilized U.S. offices and licensed bank branches in this District to exploit

the U.S. market for MGBs, for example, by marketing and selling price-fixed MGBs to consumers in

this District. As alleged in this Complaint, Defendants relied upon their corporate affiliates within

the same bank-wide fixed-income divisions to help develop a customer base to engage in MGB

transactions at artificial prices within the United States. In fact, Defendants were the entities

responsible for pricing and sourcing MGBs for all customer MGB trades executed with their

respective banks. Accordingly, a substantial part of the events giving rise to Plaintiffs’ claims

occurred in this District and a substantial portion of the affected interstate trade and commence

described herein was carried out in this District.

        96.     Defendants’ corporate parents Banco Santander, S.A., JPMorgan Chase & Co.,

HSBC Holdings plc, Barclays PLC, Citigroup, and Bank of America Corporation registered their

New York branch or representative or agency offices with the New York State Department of

Financial Services (“NYSDFS”), acquiring licenses to do business in this state under New York




                                                     25
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 29 of 158



Banking Law § 200-b. Defendants relied on employees stationed at these New York offices to

arrange price-fixed MGB transactions with investors in the United States.

        97.     Bank of America Corporation, Deutsche Bank AG, Citigroup Inc., JPMorgan Chase

& Co., and Barclays PLC are members of the Federal Reserve Board (“FRB”) of Governors’ Large

Institution Supervision Coordinating Committee, which is designed to coordinate supervision of the

largest, most systematically important financial institutions in the United States.

        A. Each Defendant Purposefully Availed Itself of the United States Market for
           MGBs.

        98.     Throughout the Class Period, each Defendant exploited the U.S. market for MGBs.

Defendants marketed MGBs to U.S. investors by promoting attractive features of these financial

products, including their investment-grade credit rating, the relative ease of trading, Mexico’s close

ties with the U.S. economy, yields significantly higher than those offered by comparable U.S.

treasury securities, and their expertise in and access to the MGB market through their participation

in Banxico’s exclusive Market Maker program. At the same time, each Defendant failed to disclose

to these investors that the same MGB traders who made pricing decisions, sourced inventory, and

provided trade recommendations were engaged in a conspiracy that caused investors to pay higher

prices when buying MGBs and receive less money when selling MGBs than they would have absent

Defendants’ conspiracy.

        99.     Defendants’ exploitation of the United States market enabled them to trade

hundreds of billions of dollars in MGBs with investors located here, resulting in millions of dollars

in excess profits that they could not have collected in the absence of their conspiracy.

        100.    Defendants’ efforts to develop the U.S. MGB market caused the United States to

become the leading export market for MGBs in the world by a wide margin.

        101.    According to data compiled by Banxico in 2014, investors outside of Mexico held a

majority of the total amount of CETES (a short term zero-coupon MGB) and BONOS (a longer

                                                   26
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 30 of 158



term fixed-rate coupon MGB) outstanding, with a share of 62% and 56% of all outstanding CETES

and BONOS, respectively.

          102.    The following table uses data taken from the U.S. Department of the Treasury to

show the evolution over the Class Period of Mexican debt securities held by U.S. investors, broken

down into short-term debt securities (i.e. CETES) and long-term debt securities (i.e. BONOS and

UDIBONOS):


                     MGB Holdings of U.S. Residents in (Thousands of Dollars)
                           Short-Term                            Long-Term
   2006          18,000                            23,812,000
   2007          432,000                           23,911,000
   2008          211,000                           18,950,000
   2009          38,000                            22,555,000
   2010          160,000                           32,081,000
   2011          3,586,000                         45,485,000
   2012          8,170,000                         72,084,000
   2013          9,275,000                         73,534,000
   2014          6,556,000                         92,303,000
   2015          3,689,000                         87,440,000
   2016          1,792,000                         90,111,000

          103.    By the end of the Class Period, investors outside of Mexico, including U.S. investors,

held $119 billion worth of MGBs. By June 2016, MGB holdings by investors outside of Mexico

(including tens of billions of dollars’ worth held by U.S. investors) totaled 58.5% of all outstanding

BONOS.

          104.    Unlike other financial products, such as derivatives,12 there is a finite supply of

MGBs. Also unlike derivatives, there is a single source of MGB supply—the Mexican government.

The Mexican government only allows approved dealers in its Market Maker program to consistently




12 A derivative is a financial instrument traded between two or more parties, the value of which is derived from an

underlying asset or benchmark.



                                                           27
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 31 of 158



access new MGB supply via programs like the Market Maker option program13 and the syndicated

auction program. These characteristics of MGBs make them similar to physical products that must

be held in inventory and delivered to customers in order to execute a sale. Accordingly, the

Defendants needed to, and did, transfer MGB supply into the forum to execute MGB transactions

with investors located in this District and in the United States.

          105.     Because each of the Defendants operated a large MGB trading business with a

substantial portion of its customer base in the U.S. market, they had extensive contacts with the

United States. The examples below form an illustrative, though non-exhaustive list of facts

demonstrating how each Defendant formed purposeful contacts with this District and the United

States.

          B. Santander Mexico Purposefully Availed Itself of the United States MGB Market.

          106.     Santander Mexico is a part of Santander Group’s Global Fixed Income Division,

which provides for the origination, structuring, distribution and execution of debt products,

including MGBs.14

          107.     The United States was one of Santander Mexico’s largest, if not its largest export

market for MGBs by volume throughout the Class Period. It exported billions of dollars’ worth of

MGBs into the United States market throughout the Class Period.

          108.     The traders stationed at Santander Mexico’s MGB trading desk, including

                                                                                                           , were

responsible for determining prices quoted to customers located in the United States for MGB




13The Market Maker option program allows approved MGB Market Makers to acquire newly-issued MGBs at the same
price set in auctions.
14 Santander Group is the trade name that Banco Santander uses to describe itself and all of its subsidiaries in filings with

regulators, including the Securities and Exchange Commission.



                                                             28
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 32 of 158
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 33 of 158



information to U.S.-based sales employees at SIS so that this information could be disseminated to

U.S. customers. In turn, sales employees at SIS held out Santander Mexico’s MGB traders to U.S.

customers for their expertise in the MGB market, and routinely included Santander Mexico’s MGB

traders in sales calls with U.S. customers. The interaction between Santander Mexico, SIS, and U.S.

MGB investors that takes place during the MGB trading day (i.e. 8:00 A.M. Eastern and 5:00 P.M.

Eastern) is illustrated below in Figure S1:




        113.    Traders at Santander Mexico also determined pricing each time a sales employee at

SIS arranged an MGB transaction with a U.S.-based customer.

        114.    These transactions worked as follows. First, an investor located in the United States

would contact a salesperson employed by SIS (or vice-versa, when the sales employee would initiate

an interaction with the U.S. customer), located in New York. The sales associate would then contact

a trader at Santander Mexico,                                                , to ask for a price to

quote the customer for the contemplated MGB transaction.

        115.    Next, the trader at Santander Mexico—fully aware that the trader was speaking with

a colleague working for Santander’s salesforce from its New York office and was pricing a customer


                                                  30
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 34 of 158



trade for execution in the United States—determined a price to bid (in the case of a customer sale)

or offer (in the case of a customer purchase) for the requested MGBs, and conveyed this pricing

information to the salesperson via chatroom or over the phone. As alleged in this Complaint, the

MGB prices that Santander Mexico sent into the United States were artificial because they were

influenced by a conspiracy among Defendants, rather than competitive market forces.

       116.    The salesperson at SIS would relay the price quote to the customer. If the customer

agreed to the price, then the MGB transaction was binding and the parties (the U.S. investor and

Santander Mexico) were now obligated to exchange cash and MGBs at the quoted price. The

salesperson then informed the MGB trader at Santander Mexico, so that the MGB trader could

deliver the necessary MGBs (in the case of a sale to the customer) or prepare to receive the MGBs

in inventory (in the case of a purchase from the customer).

       117.    The trader at Santander Mexico then distributed (in the case of a customer purchase)

or received (in the case of a customer sale) the MGBs transferred in the transaction.

       118.    During the Class Period, Santander Mexico used an affiliate named “Santander

Investment Bolsa, Sociedad de Valores” as the designated broker-dealer affiliate used to route

MGBs and cash between Santander Mexico and U.S. MGB customers. Santander Investment Bolsa,

Sociedad de Valores had no active role in these transactions, other than to serve as a passive

“purchaser” of MGBs that immediately “sold” the same amount of MGBs for the same price to the

MGB customer (in the case of a sale to a customer) or vice-versa (in the case of a purchase from a

customer).

       119.    When selling MGBs to the customer, Santander Mexico sent the appropriate amount

of MGBs to Santander Investment Bolsa, Sociedad de Valores for use in the customer transaction,

while simultaneously recording an immediate “back-to-back” transaction to send the MGBs from




                                                  31
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 35 of 158



Santander Investment Bolsa, Sociedad de Valores to the customer. The same process occurred in

reverse in instances where Santander Mexico purchased MGBs from the U.S. customer.

        120.     Santander Mexico also received the proceeds from the sale, and incorporated the

gain or loss arising from the transaction with the U.S. customer in its profit and loss records used to

measure the performance of its MGB trading desk.

        121.     Thus, MGB transactions arranged by SIS or nominally involving Santander

Investment Bolsa, Sociedad de Valores with customers in the U.S. market actually occurred between

Santander Mexico and the U.S. customer, even though SIS or Santander Investment Bolsa, Sociedad

de Valores is often listed as the nominal counterparty to the customer transaction. This entire

process occurs electronically and was repeated at least thousands of times throughout the Class

Period (i.e. each time an investor in the United States executed an MGB transaction with a Santander

Group entity).

        122.     The process that Santander Mexico used to execute MGB transactions with

customers in the United States is illustrated in Figure S2, below:




                                                  32
         Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 36 of 158



         123.   Using the process described above, Santander Mexico repeatedly over the course of

the Class Period distributed MGBs, MGB pricing quotes, and MGB-related information into the

U.S. market to engage in domestic MGB transactions with U.S. investors, and then recorded the

proceeds as profit or loss. As alleged in this Complaint, these MGB transactions occurred at

artificial, fixed prices as a result of Defendants’ conspiracy.

         124.   For example, on August 3, 2011, a trader employed by Santander Mexico and

stationed in Santander Mexico’s MGB desk priced a transaction in which Plaintiff BRS purchased

3,400,000 in face value (MXN) of BONOS maturing on November 18, 2038 for $321,240.14. After

determining the price for this transaction, the trader from Santander Mexico transmitted the price

quote to a salesperson based in SIS’s New York headquarters so that the quote could be conveyed

to Plaintiff BRS. Next, the trader at Santander Mexico recorded a transaction transferring the

BONOS to Santander Investment Bolsa, Sociedad de Valores, and an immediate “back-to-back”

transaction for the same amount of BONOS at the same price to BRS. Santander Mexico collected

the proceeds from the transaction and booked the resulting gain or loss in its profit and loss records.

         C. BBVA-Bancomer Purposefully Availed Itself of the United States MGB Market.

         125.   Banco Bilbao Vizcaya Argentaria, S.A. (“BBVA S.A.”), the corporate parent of

Defendant BBVA-Bancomer, is an international financial group with its headquarters in Bilbao,

Spain.

         126.   BBVA S.A. focuses its business in five geographical areas: Spain, Mexico, South

America, the United States and Eurasia. It also maintains a “global” business unit that includes

employees operating under various affiliates domiciled in geographic regions that are important to

BBVA S.A.’s business. BBVA S.A. refers to this global business as Corporate & Investment Banking

(“BBVA CIB”).




                                                    33
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 37 of 158



         127.     BBVA CIB is an internal BBVA S.A. business line that caters to institutional

investors and other large clients that do business or invest in multiple geographic markets. On its

website, BBVA S.A. highlights the global, multi-entity nature of its BBVA CIB business line, writing

“As part of a multinational banking group, we offer unparalleled coverage and products for CIB and

Commercial clients,” and “with over 3,250 employees in 24 countries, we offer a wide range of

advisory services and solutions bolstered by BBVA’s16 global platform and expertise.”

         128.     BBVA S.A. also highlights that various entities within BBVA CIB help connect U.S.

investors to other markets, through BBVA S.A.’s network of local market and product experts. For

example, the website contains the following quote from Michael Adler, Head of BBVA CIB for the

United States: “Our fantastic team of U.S. bankers and product specialists work closely with our

well-established global teams to provide unparalleled service for companies throughout the world. It

is a powerful combination.”

         129.     One of BBVA CIB’s “well-established global teams” is the MGB trading desk

operated by Defendant BBVA-Bancomer. The employees at this trading desk are considered

product specialists with respect to MGBs, and BBVA CIB’s sales employees in the United States

work to connect MGB customers in the United States to BBVA-Bancomer’s MGB trading desk.

         130.     The United States was one of BBVA-Bancomer’s largest, if not its largest, MGB

export market by volume during the Class Period.

         131.     BBVA CIB’s U.S. MGB sales business works as follows. A Latin American bond

salesforce, made up of employees of BBVA Securities Inc. (“BSI”), is based in Manhattan. This 17-

person “institutional investor sales team” is assigned to promote and market MGBs to customers in

the United States market. This team is led by Tim Goodell, who promotes MGBs through various



16 The website does not distinguish between entities that form BBVA CIB, instead referring to this business under the

collective term “BBVA.”

                                                          34
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 38 of 158



channels including at the Twitter handle “@BuyMyBonds.” Mr. Goodell’s team focuses especially

on promoting government bonds issued by Mexico and Brazil to U.S. investors. Mr. Goodell and his

salesforce highlight BBVA CIB’s capacity and expertise in the MGB market (through BBVA-

Bancomer), boasting in marketing publications that “BBVA’s local banks have held the #1 market

share in local currency government debt in Mexico and Peru.”.

           132.     BSI’s institutional investor sales team leverages BBVA-Bancomer’s leading position

as one of the largest MGB Market Makers by trading large volumes of MGBs with customers

located in the United States. For example, a member of BSI’s institutional investor sales team wrote

on an online professional profile that individual sales personnel on the team execute “up to $15

million per trade in the sovereign bonds of Latin America, mostly Brazil and Mexico.”

           133.     In promotional materials, Alvaro Vaqueiro, who has dual roles as Head of Mexico

for BBVA CIB and Managing Director of Rates17 and FX for BBVA-Bancomer, emphasized BBVA

CIB’s “integrated structure” that enabled BBVA-Bancomer to “increase its cross-border

capabilities.”

           134.     BBVA-Bancomer actively assists BSI’s salesforce with marketing and promoting

MGBs to customers in the United States MGB market. For example, BBVA-Bancomer publishes

and distributes a “Handbook of Mexican Financial Instruments” in English to customers in the

United States. The Handbook contains a dedicated twenty-page section describing the MGB auction

process, the characteristics of the MGBs described in this Complaint, and the contact information

for personnel from whom U.S. investors interested in purchasing MGBs can learn further

information.




17   BBVA-Bancomer’s Rates business includes its MGB trading desk.



                                                         35
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 39 of 158
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 40 of 158



       138.     These transactions worked as follows. First, an investor located in the United States

would contact a salesperson employed by BSI (or vice-versa, when the sales employee would initiate

an interaction with the U.S. customer), located in New York. The sales associate would then contact

a trader at BBVA-Bancomer, such as                            , to ask for a price to quote the

customer for the contemplated MGB transaction.

       139.     Next, the trader at BBVA-Bancomer—fully aware that the trader was speaking with

a colleague working for BSI’s salesforce from its Manhattan office and was pricing a customer trade

for execution in the United States—determined a price to bid (in the case of a customer sale) or

offer (in the case of a customer purchase) for the requested MGBs, and conveyed this pricing

information to the salesperson via chatroom or over the phone. As alleged in this Complaint, the

MGB prices that BBVA-Bancomer sent into the United States were artificial because they were

influenced by a conspiracy among Defendants, rather than competitive market forces.

       140.     The salesperson located at BSI’s New York office would relay the price quote to the

customer. If the customer agreed to the price, then the MGB transaction was binding and the parties

(the U.S. investor and BBVA-Bancomer) were now obligated to exchange cash in for MGBs at the

quoted price.

       141.     The salesperson then informed the MGB trader at BBVA-Bancomer, so that the

MGB trader could deliver the necessary MGBs (in the case of a sale to the customer) or prepare to

receive the MGBs in inventory (in the case of a purchase from the customer).

       142.     The trader at BBVA-Bancomer then distributed (in the case of a customer purchase)

or received (in the case of a customer sale) the MGBs transferred in the transaction.

       143.     When selling MGBs to the customer, BBVA-Bancomer sent the appropriate amount

of MGBs to the U.S. customer’s account for use in the customer transaction. The same process

occurred in reverse in instances where BBVA-Bancomer purchased MGBs from the U.S. customer.


                                                  37
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 41 of 158



       144.    BBVA-Bancomer also received the proceeds from the sale, and incorporated the

gain or loss arising from the transaction with the U.S. customer in its profit and loss records used to

measure the performance of its MGB trading desk.

       145.    This entire trade process occurs electronically, and was repeated at least thousands of

times throughout the Class Period (i.e. virtually every time an investor in the United States executed

an MGB transaction with BBVA-Bancomer).

       146.    The process that BBVA-Bancomer used to execute MGB transactions with

customers in the United States is illustrated in Figure B2, below:




       147.    The process illustrated in Figure B2 above applied to Plaintiffs’ MGB trades directly

with BBVA-Bancomer. For example, on June 17, 2015, BBVA-Bancomer sold 975,600 BONOS

maturing on December 5, 2024 for $80,464.67 to Plaintiff SEPTA.

       148.    On January 23, 2015, BBVA-Bancomer sold 3,000,000 BONOS maturing on June

14, 2018 for $207,740.82 to Plaintiff SEPTA. MGB traders at BBVA-Bancomer determined the

price charged to SEPTA on this transaction and sent the BONOS used to complete the transaction



                                                  38
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 42 of 158



into the United States for depositing into SEPTA’s account. BBVA-Bancomer booked the proceeds

of this transaction in its profit and loss records for its MGB trading book.

         149.     On February 6, 2015, BBVA-Bancomer purchased 1,200,000 BONOS maturing on

December 7, 2023 for $94,704.92 from Plaintiff SEPTA. MGB traders at BBVA-Bancomer

determined the price paid to SEPTA on this transaction, and sent the cash used to complete the

transaction into the United States for depositing into SEPTA’s account. BBVA-Bancomer booked

the proceeds of this transaction in its profit and loss records for its MGB trading book. BBVA-

Bancomer also executed MGB trades with customers in the U.S. MGB market by executing “back-

to-back” transactions, in which it sent MGBs (for sales to customers) or cash (for purchased from

customers) to BSI, and booked a second trade at the same price to complete the transaction with the

customer. On these transactions, MGB traders at BBVA-Bancomer determined the prices charged

to customers, and booked the proceeds of the transactions in its profit and loss records. BSI

collected a “markup” for arranging these transactions from BBVA-Bancomer, though the price

charged to the customer was determined by MGB traders at BBVA-Bancomer.19 The process that

BBVA-Bancomer used to execute these transactions is illustrated in Figure B3, below:




19This arrangement was unique among Defendants. When the other Defendants executed MGB trades with customers
in the U.S. market via similar “back-to-back” transactions with broker-dealer affiliates, there was no markup or agency
fee collected.

                                                          39
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 43 of 158




        150.    BBVA-Bancomer executed MGB transactions in the United States with Plaintiffs

following the process illustrated above. For example, on September 11, 2013, a trader employed by

BBVA-Bancomer and stationed at BBVA-Bancomer’s MGB desk priced a transaction in which

Plaintiff IBEW 103 purchased 8,000,000 BONOS maturing on December 19, 2013. After

determining the price for this transaction, the trader from BBVA-Bancomer transmitted the price

quote to a salesperson employed by BSI so that the quote could be conveyed to IBEW 103. Next,

the trader at BBVA-Bancomer recorded a transaction transferring the BONOS to BSI, and an

immediate “back-to-back” transaction for the same amount of BONOS to IBEW 103, while

collecting a markup from BBVA-Bancomer. BBVA-Bancomer collected the proceeds from the

transaction and booked the resulting gain or loss in its profit and loss records.




                                                   40
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 44 of 158
         Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 45 of 158



facilitating MGB transactions, managing customer relationships, and routing MGB prices

determined by Citibanamex’s MGB traders to customers located in the United States.

         157.   For example, during the Class Period, Jimmy Brice and Jaclyn Glazer were employed

in New York as Directors for Rates Sales and Trading. Their responsibilities included assisting

Citibanamex Rates traders, providing clients with MGB trade ideas, and acting as a liaison between

clients, counterparties, and Citibanamex.

         158.   MGB traders at Citibanamex provided Citigroup Global Markets Inc.’s salesforce

with trade recommendations for U.S.-based customers in real-time. For example, employees such as

trader                   distributed MGB trade information to U.S.-based sales employees at

Citigroup Global Markets Inc. so that this information could be disseminated to U.S. customers. In

turn, sales employees at Citigroup Global Markets Inc. held out Citibanamex’s MGB traders to U.S.

customers for their expertise in the MGB market, and routinely included Citibanamex’s MGB

traders in sales calls with U.S. customers. The interaction between Citibanamex, Citigroup Global

Markets Inc., and U.S. MGB investors that takes place during the MGB trading day (i.e. 8:00 A.M.

Eastern and 5:00 P.M. Eastern) is illustrated below in Figure C1:




                                                 42
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 46 of 158



       159.    Traders at Citibanamex also determined pricing each time a sales employee at

Citigroup Global Markets Inc. arranged an MGB transaction with a U.S.-based customer.

       160.    These transactions worked as follows. First, an investor located in the United States

would contact a salesperson employed by Citigroup Global Markets Inc. (or vice-versa, when the

sales employee would initiate an interaction with the U.S. customer), located in New York. The sales

associate would then contact a trader at Citibanamex, such as                   , to ask for a price to

quote the customer for the contemplated MGB transaction.

       161.    Next, the trader at Citibanamex—fully aware that the trader was speaking with a

colleague working for Citigroup Global Markets Inc.’s salesforce from its New York office and was

pricing a customer trade for execution in the United States—determined a price to bid (in the case

of a customer sale) or offer (in the case of a customer purchase) for the requested MGBs, and then

conveyed this pricing information to the salesperson via chatroom or over the phone. As alleged in

this Complaint, the MGB prices that Citibanamex sent into the United States were artificial because

they were influenced by a conspiracy among Defendants, rather than competitive market forces.

       162.    The salesperson located at Citigroup Global Markets Inc. would relay the price quote

to the customer. If the customer agreed to the price, then the MGB transaction was binding and the

parties (the U.S. investor and Citibanamex) were now obligated to exchange cash for MGBs at the

quoted price. The salesperson then informed the MGB trader at Citibanamex, so that the MGB

trader could deliver the necessary MGBs (in the case of a sale to the customer) or prepare to receive

the MGBs in inventory (in the case of a purchase from the customer).

       163.    The trader at Citibanamex then distributed (in the case of a customer purchase) or

received (in the case of a customer sale) the MGBs transferred in the transaction.




                                                 43
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 47 of 158



        164.    Citibanamex also received the proceeds from the sale, and incorporated the gain or

loss arising from the transaction with the U.S. customer in its profit and loss records used to

measure the performance of its MGB trading desk.

        165.    This entire process occurs electronically, and was repeated at least thousands of

times throughout the Class Period (i.e. virtually every time an investor in the United States executed

an MGB transaction with Citigroup Global Markets Inc.).

        166.    The process that Citibanamex used to execute MGB transactions with customers in

the United States is illustrated in Figure C2, below:




        167.    The process illustrated in Figure C2 above applied to Plaintiffs’ MGB trades directly

with Citibanamex. For example, on December 7, 2015, Citibanamex sold CETES to Plaintiff IBEW

Local 103.

        168.    Citibanamex also executed MGB trades with customers in the U.S. MGB market by

executing “back-to-back” transactions, in which it sent MGBs (for sales to customers) or cash (for

purchased from customers) to Citigroup Global Markets Inc. and booked a second trade at the same

                                                   44
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 48 of 158



price to complete the transaction with the customer. On these transactions, MGB traders at

Citibanamex determined the prices charged to customers and then booked the proceeds of the

transactions in its profit and loss records. The process that Citibanamex used to execute these

transactions is illustrated in Figure C3, below:




        169.    Using the process described above, Citibanamex repeatedly over the course of the

Class Period distributed MGBs, MGB pricing quotes, and MGB-related information into the U.S.

market to engage in domestic MGB transactions with U.S. investors, then recorded the proceeds as

profit or loss. As alleged in this Complaint, these MGB transactions occurred at artificial, fixed

prices as a result of Defendants’ conspiracy.

        170.    For example, on August 16, 2006, a trader employed by Citibanamex and stationed

on Citibanamex’s MGB desk priced a transaction in which Plaintiff BRS purchased 7,790,000 in face

value (MXN) of BONOS, maturing on December 20, 2012, for $763,868.20, routed through

Citigroup Global Markets Inc.


                                                   45
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 49 of 158
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 50 of 158



funds in the United States (when a customer sold MGBs) in order to facilitate MGB transactions

with U.S. customers during the Class Period. See Part II.C., above.

       176.    Deutsche Bank Mexico worked jointly with its affiliates to conduct MGB

transactions in the United States market. The process worked as follows: employees located in the

United States, and specifically broker-dealer Deutsche Bank Securities Inc. (“DBSI,” headquartered

in Manhattan) and Deutsche Bank AG’s New York Branch (located at the same address in

Manhattan), were responsible for assisting Deutsche Bank Mexico’s MGB trading desk by

facilitating MGB transactions, managing customer relationships, and routing MGB prices

determined by Deutsche Bank Mexico’s MGB traders to customers located in the United States.

       177.    For example, during the Class Period, Jenny Xiao was employed as a Vice President

of Institutional Rates Sales at DBSI. Her responsibilities included assisting Deutsche Bank Mexico

Rates traders by forwarding MGB trade ideas and acting as a liaison between U.S. MGB clients and

Deutsche Bank Mexico.

       178.    MGB traders at Deutsche Bank Mexico provided DBSI’s and Deutsche Bank AG’s

salesforce with trade recommendations for U.S.-based customers in real-time. For example,

employees such as trader                distributed MGB trade information to U.S.-based sales

employees at DBSI and Deutsche Bank’s New York Branch so that this information could be

disseminated to U.S. customers. In turn, sales employees at DBSI and Deutsche Bank’s New York

Branch held out Deutsche Bank Mexico’s MGB traders to U.S. customers for their expertise in the

MGB market, and routinely included Deutsche Bank Mexico’s MGB traders in sales calls with U.S.

customers. The interaction between Deutsche Bank Mexico, DBSI, and U.S. MGB investors that




                                                  47
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 51 of 158



takes place during the MGB trading day (i.e. 8:00 A.M. Eastern and 5:00 P.M. Eastern) is illustrated

below in Figure D1:




       179.    Traders at Deutsche Bank Mexico also determined pricing each time a sales

employee at DBSI or Deutsche Bank arranged an MGB transaction with a U.S.-based customer.

       180.    These transactions worked as follows. First, an investor located in the United States

would contact a salesperson employed by DBSI or Deutsche Bank’s New York Branch (or vice-

versa, when the sales employee would initiate an interaction with the U.S. customer). The

salesperson would then contact a trader at Deutsche Bank Mexico to ask for a price to quote the

customer for the contemplated MGB transaction.

       181.    Next, the trader at Deutsche Bank Mexico—fully aware that the trader was speaking

with a colleague working for Deutsche Bank AG’s salesforce from its New York office and was

pricing a customer trade for execution in the United States—determined a price to bid (in the case

of a customer sale) or offer (in the case of a customer purchase) for the requested MGBs, and

conveyed this pricing information to the salesperson via chatroom or over the phone. As alleged in

this Complaint, the MGB prices that Deutsche Bank Mexico sent into the United States were


                                                 48
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 52 of 158



artificial because they were influenced by a conspiracy among Defendants, rather than competitive

market forces.

        182.     The salesperson located at DBSI or Deutsche Bank’s New York Branch would relay

the price quote to the customer. If the customer agreed to the price, then the MGB transaction was

binding and the parties (the U.S. investor and Deutsche Bank Mexico) were now obligated to

exchange cash for MGBs at the quoted price. The salesperson then informed the MGB trader at

Deutsche Bank Mexico, so that the MGB trader could deliver the necessary MGBs (in the case of a

sale to the customer) or prepare to receive the MGBs in inventory (in the case of a purchase from

the customer).

        183.     The trader at Deutsche Bank Mexico then distributed (in the case of a customer

purchase) or received (in the case of a customer sale) the MGBs transferred in the transaction.

        184.     Deutsche Bank Mexico also received the proceeds from the sale, and incorporated

the gain or loss arising from the transaction with the U.S. customer in its profit and loss records

used to measure the performance of its MGB trading desk.

        185.     Thus, MGB transactions arranged by DBSI or Deutsche Bank AG’s New York

Branch with customers in the U.S. market actually occurred between Deutsche Bank Mexico and the

U.S. customer, even though DBSI or Deutsche Bank’s New York Branch is often listed as the

nominal counterparty to the customer transaction. This entire process occurs electronically and was

repeated at least thousands of times throughout the Class Period.




                                                  49
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 53 of 158



        186.    The process that Deutsche Bank Mexico used to execute MGB transactions with

customers in the United States is illustrated in Figure D2, below:




        187.    Using the process described above, Deutsche Bank Mexico repeatedly over the

course of the Class Period distributed MGBs, MGB pricing quotes, and MGB-related information

into the U.S. market to engage in domestic MGB transactions with U.S. investors, then recorded the

proceeds as profit or loss. As alleged in this Complaint, these MGB transactions occurred at

artificial, fixed prices as a result of Defendants’ conspiracy.

        188.    For example, on September 19, 2013, a trader employed by Deutsche Bank Mexico

and stationed on Deutsche Bank Mexico’s MGB desk priced a transaction in which Plaintiff SEPTA

purchased 2,640,000 in face value (MXN) of BONOS maturing on June 9, 2022 for $221,284.80,

routed through Deutsche Bank AG’s New York Branch.




                                                    50
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 54 of 158



         189.     The trader at Deutsche Bank Mexico sent the MGBs used to complete the

transaction to Deutsche Bank AG’s New York Branch, and booked a second “back-to-back”

transaction sending these MGBs to SEPTA’s account at the same price.

         190.     Similarly, on October 31, 2013, a trader employed by Deutsche Bank Mexico and

stationed on Deutsche Bank Mexico’s MGB desk priced a transaction in which Plaintiff BRS

purchased 50,000 BONOS maturing on October 2, 2023 for $50,600.00, routed through DBSI.

         191.     The trader at Deutsche Bank Mexico sent the MGBs used to complete the

transaction to DBSI, and booked a second “back-to-back” transaction sending these MGBs to

SEPTA’s account at the same price.

         192.     In each of these transactions, an MGB trader at Deutsche Bank Mexico transmitted

a price quote to a salesperson based in New York so that the quote could be conveyed to the

counterparty Plaintiff. Deutsche Bank Mexico collected the proceeds from each transaction and

booked the resulting gain or loss in its profit and loss records.

         F. HSBC Mexico Purposefully Availed Itself of the United States MGB Market.

         193.     Defendant HSBC Mexico is part of the HSBC Group’s22 Global Banking and

Markets Division.23

         194.     The United States was one of HSBC Mexico’s largest, if not its largest MGB export

market by volume throughout the Class Period. It exported billions of dollars’ worth of MGBs into

the United States market throughout the Class Period.




22HSBC Group is a trade name that HSBC Holdings plc uses to describe itself and its subsidiaries in filings with
regulators and reports to shareholders.




                                                          51
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 55 of 158



         195.     MGB traders employed by HSBC Mexico, including                                         , worked as

part of HSBC’s LatAm Fixed Income Division during the Class Period.24 These traders were

responsible for determining the prices quoted to customers located in the United States on their

MGB transactions arranged by sales employees also operating as part of the HSBC’s LatAm Fixed

Income Division and routed through corporate affiliates, including HSBC Securities (USA) Inc.

         196.     In addition to determining prices for customer MGB transactions executed in the

United States, HSBC Mexico also distributed MGBs into the United States (when a customer

purchased MGBs) or cash into the United States (when a customer sold MGBs) to complete MGB

transactions with customers throughout the Class Period.

         197.     HSBC Mexico worked jointly with HSBC Securities (USA) Inc. to conduct MGB

business in the United States market. The process worked as follows. Sales employees housed within

HSBC’s LatAm Fixed Income Division were based at HSBC Securities (USA) Inc.’s corporate

headquarters in Manhattan. These sales employees were responsible for managing customer

relationships, taking sales calls, and routing customer inquiries to traders stationed at HSBC

Mexico’s MGB trading desk. For example, Katie Bouazza, Head of Latin America, Global Banking

and Markets, is based in New York and is responsible for all of HSBC’s coverage and product teams

for Latin American financial products. In this role, Bouazza supervises a salesforce that provides



24 HSBC’s LatAm Fixed Income Division is an internal business line within the HSBC’s larger Global Banking and
Markets Division. Both divisions are run by employees stationed at various HSBC-affiliated subsidiaries, and neither is
its own legal entity. HSBC’s corporate structure, which emphasizes multi-entity, division-based business lines working
together to exploit key geographic markets, is intentional. For example, HSBC USA Inc. (a wholly-owned, U.S.-
headquartered subsidiary of HSBC Holdings plc) discloses that HSBC Group’s Global Banking and Markets Division
“supports HSBC [Holdings plc’s] global strategy by leveraging the HSBC Group’s advantages and scale, strength in
developed and emerging markets and product expertise in order to focus on delivering international products to U.S.
clients and local products to international clients, with New York as the hub for the Americas business.” See HSBC USA
Inc., Form 10-k, Securities and Exchange Commission, p.5 (2017); see also id. at p. 6 (“With a focus on providing client
connectivity between the emerging markets” e.g., Mexico, “and developed markets,” e.g., the United States, “[HSBC
Global Banking and Markets] aims to develop a comprehensive understanding of each client’s financial requirements
with a long-term relationship management approach.”).



                                                          52
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 56 of 158



U.S. investors with access to Latin American bond markets, including the MGB market.25 In a 2017

filing with the Securities and Exchange Commission (”SEC”), HSBC Bank Inc. explained that “New

York [i]s the hub for [HSBC Global Banking and Markets’] Americas business, including Canada

and Latin America.”26

           198.     Traders from HSBC Mexico played an active role in the sales and marketing process

within the United States. Employees from HSBC Mexico often contributed research on the MGB

market to include in marketing materials that HSBC Securities (USA) Inc. distributed to clients in

the United States. For example, HSBC Securities (USA) Inc. and HSBC Mexico jointly wrote,

published, and distributed an annual publication titled “Latin America Rates Guide” to advise

customers about investing in MGBs. In each of these publications, an MGB specialist employed at

HSBC Mexico provided research and trade recommendations for clients based in the United States

in a dedicated section about Mexico’s government debt program.

           199.     Traders at HSBC Mexico also regularly provided informal trade recommendations

for U.S. investors in real-time, alerting them of developments in the MGB market. For example,

                         regularly sent real-time updates in English about the MGB market to sales

employees at HSBC Securities (USA) Inc., so that this information could be distributed to MGB

customers in the U.S. market. Traders at HSBC Mexico were held out to customers as specialists in

the MGB market, and regularly participated in sales calls and customer meetings to promote the

MGB market with customers located in the United States.




25 HSBC’s website does not specify which legal entity employs Bouazza, or the Latin American bond salesforce that she

leads. Rather, it simply lists her role as “Head of Global Banking, Latin America,” within HSBC’s Global Banking and
Markets division.
26   HSBC USA Inc., Annual Report (Form 10-K) (2017), at 5.

                                                         53
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 57 of 158



       200.    The interaction between HSBC Mexico, HSBC Securities (USA) Inc.’s salesforce,

and MGB investors in the U.S. market that takes place during the MGB trading day is illustrated

below in Figure H1:




       201.    Traders at HSBC Mexico also played a critical role in the trade pricing and execution

process each time HSBC Securities (USA) Inc. arranged an MGB transaction with a customer in the

U.S. market.

       202.    These transactions worked as follows. First, an investor located in the United States

would contact a salesperson employed by HSBC Securities (USA) Inc. (or vice-versa, when the sales

employee would initiate a transaction with a U.S. customer), stationed at its headquarters in New

York. The salesperson would then contact a trader at HSBC Mexico, such as                           , to

ask for a price to quote the customer for the contemplated MGB transaction.

       203.    Next, the trader at HSBC Mexico—fully aware that the trader was speaking with a

colleague located in HSBC Securities (USA) Inc.’s New York office and was pricing a customer

trade for execution in the United States—determined a price to bid (in the case of a customer sale)

or offer (in the case of a customer purchase) for the requested MGBs, and conveyed this pricing


                                                 54
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 58 of 158



information to the salesperson via chatroom or over the phone. As alleged in this Complaint, the

MGB prices that HSBC Mexico sent into the United States were artificial because they were

influenced by a conspiracy among Defendants, rather than competitive market forces.

       204.    The salesperson located at HSBC Securities (USA) Inc. would relay the price quote

to the customer and, if the customer agreed to the transaction, then the MGB transaction became

binding and the parties (the U.S. customer and HSBC Mexico) were now obligated to exchange cash

and MGBs for the quoted price. The sales person then informed the MGB trader at HSBC Mexico,

so that the MGB trader could deliver the necessary MGBs (in the case of a sale to the customer) or

prepare to receive the MGBs in inventory (in the case of a purchase from the customer).

       205.    The trader at HSBC Mexico then distributed (in the case of a customer purchase) or

received (in the case of a customer sale) the MGBs transferred in the transaction. When selling

MGBs to the customer, HSBC Mexico sent the appropriate amount of MGBs into the United States

to HSBC Securities (USA) Inc. for use in the customer transaction. HSBC Mexico also received the

proceeds from the sale, and then incorporated the transaction in its profit and loss records used to

measure the performance of its MGB trading desk.

       206.    When buying MGBs from a customer, HSBC Mexico sent money into the United

States to pay for the MGBs and received the MGB inventory being sold by the customer. HSBC

Mexico then incorporated the gain or loss resulting from the transaction in its profit and loss

records used to measure the performance of its MGB trading desk.

       207.    Thus, MGB transactions brokered by HSBC Securities (USA), Inc. with customers in

the U.S. MGB market actually occurred between HSBC Mexico and the U.S. customer, even though

HSBC Securities (USA) Inc. is often listed as the nominal counterparty to the customer transaction.

This entire process occurs electronically and was repeated at least thousands of times throughout the

Class Period multiple times each trading day (i.e. each time an investor in the United States executed


                                                  55
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 59 of 158



an MGB transaction with an HSBC Group entity). The process that HSBC Mexico used to execute

MGB transactions with customers in the United States is illustrated in Figure H2, below:




        208.    Using the process described above, HSBC Mexico repeatedly over the course of the

Class Period distributed artificial MGB pricing quotes, MGB inventory to use in price-fixed MGB

transactions, and MGB-related information into the United States. It then recorded the results of

these transactions in its profit and loss records. As alleged in this Complaint, these MGB

transactions occurred at artificial, fixed prices as a result of Defendants’ conspiracy to rig the market

for MGBs.

        209.    For example, on June 4, 2007, a trader employed by HSBC Mexico and stationed in

HSBC Mexico’s MGB desk priced a contemplated MGB transaction with Plaintiff BRS, in which

BRS purchased 31,450,000 in face value (MXN) of BONOS maturing on December 7, 2023 for

$3,052,952.69, routed through HSBC Securities (USA) Inc.

        210.    After determining the price for this transaction, the trader from HSBC Mexico

transmitted the price quote to a salesperson in New York within HSBC’s LatAm Fixed Income

                                                   56
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 60 of 158
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 61 of 158



Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) f/k/a Banc of America Securities LLC, and

arranged by sales personnel employed by Merrill Lynch.

       215.    In addition to determining prices for customer MGB transactions executed in the

United States, Bank of America Mexico also distributed MGBs into the United States (when a

customer purchased MGBs) or cash into the United States (when a customer sold MGBs) to

complete MGB transactions with customers throughout the Class Period.

       216.    Bank of America Mexico worked jointly with Bank of America, N.A. and Merrill

Lynch to conduct MGB business in the United States market. The process worked as follows. Sales

employees housed within Bank of America Merrill Lynch’s Global Markets business were based at

Merrill Lynch’s headquarters in Manhattan. These sales employees were responsible for managing

customer relationships, taking sales calls, and routing customer inquiries to traders stationed at Bank

of America Mexico’s MGB trading desk.

       217.    For example, Michele Harrington and Stephanie Traikos worked in Fixed Income

sales and trading roles from Merrill Lynch’s New York offices during the Class Period. Harrington

and Traikos liaised between United States MGB investors, including Plaintiffs and the Class, and

Bank of America Mexico’s MGB traders, including                    .




                                                  58
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 62 of 158



          218.   MGB traders at Bank of America Mexico provided Merrill Lynch’s salesforce with

trade recommendations for U.S.-based customers in real-time. For example, Bank of America

Mexico employees such as                   distributed information about the MGB market to U.S.-

based sales employees at Merrill Lynch so that this information could be disseminated to U.S.

customers. In turn, sales employees at Merrill Lynch held out Bank of America Mexico’s MGB

traders to U.S. customers for their expertise in the MGB market, and routinely included Bank of

America Mexico’s MGB traders in sales calls with U.S. customers. The interaction between Bank of

America Mexico, New York-based Global Markets sales personnel, and U.S. MGB Investors that

takes place during the MGB trading day (i.e. 8:00 A.M. Eastern and 5:00 P.M. Eastern) is illustrated

below, in Figure A1:




          219.   Traders at Bank of America Mexico played a critical role in the trade pricing and

execution process each time Merrill Lynch arranged an MGB transaction with a customer in the U.S.

market.

          220.   These transactions worked as follows. First, an investor located in the United States

would contact a salesperson employed by Merrill Lynch (or vice-versa, when the sales employee

                                                   59
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 63 of 158



would initiate a transaction with a U.S. customer). The salesperson would then contact a trader at

Bank of America Mexico, such as                 , to ask for a price to quote the customer for the

contemplated MGB transaction.

       221.    Next, the trader at Bank of America Mexico—fully aware that the trader was

speaking with a colleague located in Merrill Lynch’s New York office and was pricing a customer

trade for execution in the United States—determined a price to bid (in the case of a customer sale)

or offer (in the case of a customer purchase) for the requested MGBs, and conveyed this pricing

information to the salesperson via chatroom or over the phone. As alleged in this Complaint, the

MGB prices that Bank of America Mexico sent into the United States were artificial because they

were influenced by a conspiracy among Defendants, rather than competitive market forces.

       222.    The salesperson located at Merrill Lynch would relay the price quote to the customer

and, if the customer agreed to the transaction, then the MGB transaction became binding and the

parties (the U.S. customer and Bank of America Mexico) were now obligated to exchange cash and

MGBs for the quoted price. The salesperson then informed the MGB trader at Bank of America

Mexico, so that the MGB trader could deliver the necessary MGBs (in the case of a sale to the

customer) or prepare to receive the MGBs in inventory (in the case of a purchase from the

customer).

       223.    The trader at Bank of America Mexico then distributed (in the case of a customer

purchase) or received (in the case of a customer sale) the MGBs transferred in the transaction. When

selling MGBs to the customer, Bank of America Mexico sent the appropriate amount of MGBs into

the United States to Bank of America, N.A. or Merrill Lynch for use in the customer transaction.

Bank of America Mexico also received the proceeds from the sale, and then incorporated the

transaction in its profit and loss records used to measure the performance of its MGB trading desk.




                                                 60
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 64 of 158



        224.    When buying MGBs from a customer, Bank of America Mexico sent money into the

United States to pay for the MGBs and received the MGB inventory being sold by the customer.

Bank of America Mexico then incorporated the gain or loss resulting from the transaction in its

profit and loss records used to measure the performance of its MGB trading desk.

        225.    Thus, MGB transactions routed through Bank of America, N.A. or Merrill Lynch

with customers in the U.S. MGB market actually occurred between Bank of America Mexico and

the U.S. customer, even though Bank of America, N.A. or Merrill Lynch (or one of their corporate

predecessors) is often listed as the nominal counterparty to the customer transaction. This entire

process occurs electronically, and was repeated at least thousands of times throughout the Class

Period multiple times each trading day (i.e. virtually every time an investor in the United States

executed an MGB transaction with a Bank of America Merrill Lynch entity).

        226.    The process that Bank of America Mexico used to execute MGB transactions with

customers in the United States is illustrated in Figure A2, below:




                                                   61
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 65 of 158



        227.    Using the process described above, Bank of America Mexico repeatedly over the

course of the Class Period distributed artificial MGB pricing quotes, MGB inventory to use in price-

fixed MGB transactions, and MGB-related information into the United States. It then recorded the

results of these transactions in its profit and loss records (i.e. “PnL”). As alleged in this Complaint,

these MGB transactions occurred at artificial, fixed prices as a result of Defendants’ conspiracy to

rig the market for MGBs.

        228.    For example, on February 16, 2011, a trader employed by Bank of America Mexico

and stationed on Bank of America Mexico’s MGB desk priced an MGB transaction with Plaintiff

BRS, in which BRS purchased 11,000,000 in face value (MXN) of BONOs maturing December 13,

2018 for $979,480.68, routed through Merrill Lynch.

        229.    After determining the price for this transaction, the trader from Bank of America

Mexico transmitted the price quote to a salesperson in New York within Merrill Lynch’s Global

Markets business so that the quote could be conveyed to Plaintiff BRS. The salesperson conveyed

the quote to BRS, and BRS agreed to the trade. At this point, the transaction became binding and

BRS was required to deliver cash while Bank of America Mexico was required to deliver BONOS.

        230.    Next, the trader at Bank of America Mexico recorded a transaction in which it

transferred 11,000,000 MXN in face value (MXN) of BONOS to Merrill Lynch in New York, and

simultaneously entered a “back-to-back” transaction between Merrill Lynch and BRS at the same

price. Bank of America Mexico collected the proceeds from the transaction and recorded the

resulting gain or loss in its business records.

        H. JPMorgan Mexico Purposefully Availed Itself of the United States MGB Market.

        231.    Defendant JPMorgan Mexico is part of JPMorgan Chase & Co.’s Corporate &

Investment Bank (“CIB”) business segment. Within CIB, the Fixed Income Markets business

handled sales, trading, and market making for government debt, including MGBs.


                                                    62
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 66 of 158
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 67 of 158



       237.    MGB traders at JPMorgan Mexico provided JPMorgan Chase Bank, N.A.’s and J.P.

Morgan Securities LLC’s salesforce with trade recommendations for U.S.-based customers in real-

time. For example, employees such as trader                  distributed MGB trade information to

U.S.-based sales employees at JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC so that

this information could be disseminated to U.S. customers. In turn, sales employees at JPMorgan

Chase Bank, N.A. and J.P. Morgan Securities LLC held out JPMorgan Mexico’s MGB traders to

U.S. customers for their expertise in the MGB market, and routinely included JPMorgan Mexico’s

MGB traders in sales calls with U.S. customers. The interaction between JPMorgan Mexico, New

York-based Fixed Income Markets sales personnel, and U.S. MGB Investors that takes place during

the MGB trading day (i.e. 8:00 A.M. Eastern and 5:00 P.M. Eastern) is illustrated below, in Figure J1:




       238.    Traders at JPMorgan Mexico played a critical role in the trade pricing and execution

process each time JPMorgan Chase Bank, N.A. or J.P. Morgan Securities LLC arranged an MGB

transaction with a customer in the U.S. market.

       239.    These transactions worked as follows. First, an investor located in the United States

would contact a salesperson employed by JPMorgan Chase Bank, N.A. or J.P. Morgan Securities


                                                  64
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 68 of 158



LLC (or vice-versa, when the sales employee would initiate a transaction with a U.S. customer). The

salesperson would then contact a trader at JPMorgan Mexico, such as                  , to ask for a

price to quote the customer for the contemplated MGB transaction.

          240.   Next, the trader at JPMorgan Mexico—fully aware that the trader was speaking with

a colleague located in JPMorgan Chase Bank, N.A. or J.P. Morgan Securities LLC and was pricing a

customer trade for execution in the United States—determined a price to bid (in the case of a

customer sale) or offer (in the case of a customer purchase) for the requested MGBs, and conveyed

this pricing information to the salesperson via chatroom or over the phone. As alleged in this

Complaint, the MGB prices that JPMorgan Mexico sent into the United States were artificial

because they were influenced by a conspiracy among Defendants, rather than competitive market

forces.

          241.   The salesperson located at JPMorgan Chase Bank, N.A. or J.P. Morgan Securities

LLC would relay the price quote to the customer and, if the customer agreed to the transaction, then

the MGB transaction became binding and the parties (the U.S. customer and JPMorgan Mexico)

were now obligated to exchange cash and MGBs for the quoted price. The salesperson then

informed the MGB trader at JPMorgan Mexico, so that the MGB trader could deliver the necessary

MGBs (in the case of a sale to the customer) or prepare to receive the MGBs in inventory (in the

case of a purchase from the customer).

          242.   The trader at JPMorgan Mexico then distributed (in the case of a customer purchase)

or received (in the case of a customer sale) the MGBs transferred in the transaction. When selling

MGBs to the customer, JPMorgan Mexico sent the appropriate amount of MGBs into the United

States to JPMorgan Chase Bank, N.A. or J.P. Morgan Securities LLC for use in the customer

transaction. JPMorgan Mexico also received the proceeds from the sale, and then incorporated the

transaction in its profit and loss records used to measure the performance of its MGB trading desk.


                                                 65
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 69 of 158



        243.    When buying MGBs from a customer, JPMorgan Mexico sent money into the

United States to pay for the MGBs and received the MGB inventory being sold by the customer.

JPMorgan Mexico then incorporated the gain or loss resulting from the transaction in its profit and

loss records used to measure the performance of its MGB trading desk.

        244.    Thus, MGB transactions brokered by JPMorgan Chase Bank, N.A. or J.P. Morgan

Securities LLC with customers in the U.S. MGB market actually occurred between JPMorgan

Mexico and the U.S. customer, even though JPMorgan Chase Bank, N.A. or J.P. Morgan Securities

LLC is often listed as the nominal counterparty to the customer transaction. This entire process

occurs electronically, and was repeated at least thousands of times throughout the Class Period

multiple times each trading day (i.e. virtually every time an investor in the United States executed an

MGB transaction with a JPMorgan Chase & Co. entity).

        245.    The process that JPMorgan Mexico used to execute MGB transactions with

customers in the United States is illustrated in Figure J2, below:




                                                   66
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 70 of 158



        246.    Using the process described above, JPMorgan Mexico repeatedly over the course of

the Class Period distributed artificial MGB pricing quotes, MGB inventory to use in price-fixed

MGB transactions, and MGB-related information into the United States. It then recorded the results

of these transactions in its profit and loss records (i.e. “PnL”). As alleged in this Complaint, these

MGB transactions occurred at artificial, fixed prices as a result of Defendants’ conspiracy to rig the

market for MGBs.

        247.    For example, on March 15, 2011, a trader employed by JPMorgan Mexico and

stationed on JPMorgan Mexico’s MGB desk priced an MGB transaction with Plaintiff GERS, in

which GERS purchased 13,230,000 in face value (MXN) of BONOs maturing May 31, 2029 for

$1,154,709.05, routed through JPMorgan Chase Bank, N.A.

        248.    After determining the price for this transaction, the trader from JPMorgan Mexico

transmitted the price quote to a salesperson in New York within JPMorgan Chase Bank, N.A.’s

Fixed Income Markets business so that the quote could be conveyed to Plaintiff GERS. The

salesperson conveyed the quote to GERS, and GERS agreed to the trade. At this point, the

transaction became binding and GERS was required to deliver cash while JPMorgan Mexico was

required to deliver BONOS.

        249.    Next, the trader at JPMorgan Mexico recorded a transaction in which it transferred

13,230,000 in face value (MXN) of BONOS to JPMorgan Chase Bank, N.A. in New York, and

simultaneously entered a “back-to-back” transaction between JPMorgan Chase Bank, N.A. and

GERS at the same price. JPMorgan Mexico collected the proceeds from the transaction and

recorded the resulting gain or loss in its business records.

        250.    Similarly, on September 14, 2009, a trader employed by JPMorgan Mexico and

stationed on JPMorgan Mexico’s MGB desk priced an MGB transaction in which Plaintiff BRS

purchased 8,250,000 in face value (MXN) of BONOS maturing on December 13, 2018 for


                                                   67
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 71 of 158
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 72 of 158



responsible for determining the prices quoted to customers located in the United States on their

MGB transactions with corporate affiliates, including Barclays Capital Inc. and Barclays Bank PLC’s

New York Branch.

       256.    In addition to determining prices for customer MGB transactions executed in the

United States, Barclays Mexico also distributed MGBs into the United States (when a customer

purchased MGBs) or cash into the United States (when a customer sold MGBs) to complete MGB

transactions with customers throughout the Class Period.

       257.    Barclays Mexico worked jointly with Barclays Capital Inc. and Barclays Bank PLC’s

New York Branch to conduct MGB business in the United States market. The process worked as

follows. Sales employees housed within Barclays Investment Bank’s Credit business were based at

Barclays Capital Inc.’s corporate offices in New York and at Barclays Bank PLC’s New York

Branch. These sales employees were responsible for managing customer relationships, taking sales

calls, and routing customer inquiries to traders stationed at Barclays Mexico’s MGB trading desk.

       258.    For example, Robert McNulty and Ana Sarmiento served in Fixed Income Sales

roles for Barclays Investment Bank from New York during the Class Period. McNulty and

Sarmiento liaised between United States MGB investors, including Plaintiffs and the Class, and

Barclays Mexico’s MGB traders, including                   .

       259.    MGB traders at Barclays Mexico provided Barclays Capital Inc.’s and Barclays Bank

PLC’s New York Branch’s salesforce with trade recommendations for U.S.-based customers in real-

time. For example, employees such as trader                    distributed MGB trade information to

U.S.-based sales employees at Barclays Capital Inc. and Barclays Bank PLC’s New York Branch so

that this information could be disseminated to U.S. customers. In turn, sales employees at Barclays

Capital Inc. and Barclays Bank PLC’s New York Branch held out Barclays Mexico’s MGB traders to

U.S. customers for their expertise in the MGB market, and routinely included Barclays Mexico’s


                                                 69
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 73 of 158



MGB traders in sales calls with U.S. customers. The interaction between Barclays Mexico, New

York-based Barclays Investment Bank Fixed Income Sales, and U.S. MGB Investors that takes place

during the MGB trading day (i.e. 8:00 A.M. Eastern and 5:00 P.M. Eastern) is illustrated below, in

Figure BR1:




       260.    Traders at Barclays Mexico played a critical role in the trade pricing and execution

process each time Barclays Capital Inc. or Barclays Bank PLC’s New York Branch arranged an

MGB transaction with a customer in the U.S. market.

       261.    These transactions worked as follows. First, an investor located in the United States

would contact a salesperson employed by Barclays Capital Inc. or Barclays Bank PLC’s New York

Branch (or vice-versa, when the sales employee would initiate a transaction with a U.S. customer).

The salesperson would then contact a trader at Barclays Mexico, such as                  , to ask for a

price to quote the customer for the contemplated MGB transaction.

       262.    Next, the trader at Barclays Mexico—fully aware that the trader was speaking with a

colleague located in Barclays Capital Inc.’s New York office or Barclays Bank PLC’s New York

Branch and was pricing a customer trade for execution in the United States—determined a price to
                                                 70
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 74 of 158



bid (in the case of a customer sale) or offer (in the case of a customer purchase) for the requested

MGBs, and conveyed this pricing information to the salesperson via chatroom or over the phone.

As alleged in this Complaint, the MGB prices that Barclays Mexico sent into the United States were

artificial because they were influenced by a conspiracy among Defendants, rather than competitive

market forces.

       263.      The salesperson located at Barclays Capital Inc. or Barclays Bank PLC’s New York

Branch would relay the price quote to the customer and, if the customer agreed to the transaction,

then the MGB transaction became binding and the parties (the U.S. customer and Barclays Mexico)

were now obligated to exchange cash and MGBs for the quoted price. The sales person then

informed the MGB trader at Barclays Mexico, so that the MGB trader could deliver the necessary

MGBs (in the case of a sale to the customer) or prepare to receive the MGBs in inventory (in the

case of a purchase from the customer).

       264.      The trader at Barclays Mexico then distributed (in the case of a customer purchase)

or received (in the case of a customer sale) the MGBs transferred in the transaction. When selling

MGBs to the customer, Barclays Mexico sent the appropriate amount of MGBs into the United

States to Barclays Capital Inc. or Barclays Bank PLC’s New York Branch for use in the customer

transaction. Barclays Mexico also received the proceeds from the sale, and then incorporated the

transaction in its profit and loss records used to measure the performance of its MGB trading desk.

       265.      When buying MGBs from a customer, Barclays Mexico sent money into the United

States to pay for the MGBs and received the MGB inventory being sold by the customer. Barclays

Mexico then incorporated the gain or loss resulting from the transaction in its profit and loss

records used to measure the performance of its MGB trading desk.

       266.      Thus, MGB transactions brokered by Barclays Capital Inc. or Barclays Bank PLC’s

New York Branch with customers in the U.S. MGB market actually occurred between Barclays


                                                  71
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 75 of 158



Mexico and the U.S. customer, even though Barclays Capital Inc. or Barclays Bank PLC is often

listed as the nominal counterparty to the customer transaction. This entire process occurs

electronically, and was repeated at least thousands of times throughout the Class Period multiple

times each trading day (i.e. virtually every time an investor in the United States executed an MGB

transaction with an Barclays entity).

        267.    The process that Barclays Mexico used to execute MGB transactions with customers

in the United States is illustrated in Figure BR2, below:




        268.    Using the process described above, Barclays Mexico repeatedly over the course of

the Class Period distributed artificial MGB pricing quotes, MGB inventory to use in price-fixed

MGB transactions, and MGB-related information into the United States. It then recorded the results

of these transactions in its profit and loss records. As alleged in this Complaint, these MGB

transactions occurred at artificial, fixed prices as a result of Defendants’ conspiracy to rig the market

for MGBs.


                                                   72
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 76 of 158



         269.     For example, on January 7, 2013, a trader employed by Barclays Mexico and

stationed on Barclays Mexico’s MGB desk priced an MGB transaction with Plaintiff BRS, in which

BRS purchased 134,000 BONOS maturing March 8, 2044 for $146,884.10, routed through Barclays

Capital Inc.

         270.     After determining the price for this transaction, the trader from Barclays Mexico

transmitted the price quote to a salesperson in New York within Barclays Capital Inc.’s Fixed

Income Sales business so that the quote could be conveyed to Plaintiff BRS. The salesperson

conveyed the quote to BRS, and BRS agreed to the trade. At this point, the transaction became

binding and BRS was required to deliver cash while Barclays Mexico was required to deliver

BONOS.

         271.     Next, the trader at Barclays Mexico recorded a transaction in which it transferred

134,000 BONOS to Barclays Capital Inc. in New York, and simultaneously entered a “back-to-

back” transaction between Barclays Capital Inc. and BRS at the same price. Barclays Mexico

collected the proceeds from the transaction and recorded the resulting gain or loss in its business

records.

         J. UBS Mexico Purposefully Availed Itself of the United States MGB Market.

         272.     Defendant UBS Mexico is part of the UBS Group’s30 Investment Bank business

division. Within Investment Bank, the Foreign Exchange, Rates and Credits business handled sales

and trading for government debt, including MGBs.

         273.     The United States was one of UBS Mexico’s largest, if not its largest MGB export

market by volume throughout the Class Period. UBS Mexico exported billions of dollars’ worth of

MGBs into the United States market throughout the Class Period.



30 UBS AG uses the term UBS Group to describe the operations of itself and all of its subsidiaries in public filings with

regulators and reports to shareholders.

                                                            73
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 77 of 158
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 78 of 158



MGB investors, including Plaintiffs and the Class, and UBS Mexico’s MGB traders, including

                                  .

       278.    MGB traders at UBS Mexico provided UBS Securities LLC’s and UBS AG’s

salesforce with trade recommendations for U.S.-based customers in real-time. For example,

employees such as traders                                    distributed MGB trade information to

U.S.-based sales employees at UBS Securities LLC and UBS AG’s New York Branch so that this

information could be disseminated to U.S. customers. In turn, sales employees at UBS Securities

LLC and UBS AG’s New York Branch held out UBS Mexico’s MGB traders to U.S. customers for

their expertise in the MGB market, and routinely included UBS Mexico’s MGB traders in sales calls

with U.S. customers. The interaction between UBS Mexico, New York-based UBS Investment Bank

Rates Sales, and U.S. MGB Investors that takes place during the MGB trading day (i.e. 8:00 A.M.

Eastern and 5:00 P.M. Eastern) is illustrated below, in Figure U1:




       279.    Traders at UBS Mexico played a critical role in the trade pricing and execution

process each time UBS Securities LLC or UBS AG’s New York Branch arranged an MGB

transaction with a customer in the U.S. market.

                                                  75
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 79 of 158



       280.    These transactions worked as follows. First, an investor located in the United States

would contact a salesperson employed by UBS Securities LLC or UBS AG’s New York Branch (or

vice-versa, when the sales employee would initiate a transaction with a U.S. customer). The

salesperson would then contact a trader at UBS Mexico, such as                    , to ask for a price

to quote the customer for the contemplated MGB transaction.

       281.    Next, the trader at UBS Mexico—fully aware that the trader was speaking with a

colleague located in UBS Securities LLC’s New York office or UBS AG’s New York Branch and

was pricing a customer trade for execution in the United States—determined a price to bid (in the

case of a customer sale) or offer (in the case of a customer purchase) for the requested MGBs, and

conveyed this pricing information to the salesperson via chatroom or over the phone. As alleged in

this Complaint, the MGB prices that UBS Mexico sent into the United States were artificial because

they were influenced by a conspiracy among Defendants, rather than competitive market forces.

       282.    The salesperson located at UBS Securities LLC or UBS AG’s New York Branch

would relay the price quote to the customer and, if the customer agreed to the transaction, then the

MGB transaction became binding and the parties (the U.S. customer and UBS Mexico) were now

obligated to exchange cash and MGBs for the quoted price. The sales person then informed the

MGB trader at UBS Mexico, so that the MGB trader could deliver the necessary MGBs (in the case

of a sale to the customer) or prepare to receive the MGBs in inventory (in the case of a purchase

from the customer).

       283.    The trader at UBS Mexico then distributed (in the case of a customer purchase) or

received (in the case of a customer sale) the MGBs transferred in the transaction. When selling

MGBs to the customer, UBS Mexico sent the appropriate amount of MGBs into the United States

to UBS Securities LLC or UBS AG’s New York Branch for use in the customer transaction. UBS




                                                 76
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 80 of 158



Mexico also received the proceeds from the sale, and then incorporated the transaction in its profit

and loss records used to measure the performance of its MGB trading desk.

        284.    When buying MGBs from a customer, UBS Mexico sent money into the United

States to pay for the MGBs and received the MGB inventory being sold by the customer. UBS

Mexico then incorporated the gain or loss resulting from the transaction in its profit and loss

records used to measure the performance of its MGB trading desk.

        285.    Thus, MGB transactions brokered by UBS Securities LLC or UBS AG with

customers in the U.S. MGB market actually occurred between UBS Mexico and the U.S. customer,

even though UBS Securities LLC or UBS AG is often listed as the nominal counterparty to the

customer transaction. This entire process occurs electronically and was repeated at least thousands

of times throughout the Class Period multiple times each trading day (i.e. virtually every time an

investor in the United States executed an MGB transaction with an UBS Group entity).

        286.    The process that UBS Mexico used to execute MGB transactions with customers in

the United States is illustrated in Figure U2, below:




                                                   77
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 81 of 158



        287.    Using the process described above, UBS Mexico repeatedly over the course of the

Class Period distributed artificial MGB pricing quotes, MGB inventory to use in price-fixed MGB

transactions, and MGB-related information into the United States. It then recorded the results of

these transactions in its profit and loss records. As alleged in this Complaint, these MGB

transactions occurred at artificial, fixed prices as a result of Defendants’ conspiracy to rig the market

for MGBs.

        288.    For example, on March 9, 2010, a trader employed by UBS Mexico and stationed on

UBS Mexico’s MGB desk priced an MGB transaction with Plaintiff BRS, in which BRS purchased

226,000 BONOs maturing January 15, 2020 for $230,520.00, routed through UBS Securities LLC.

        289.    After determining the price for this transaction, the trader from UBS Mexico

transmitted the price quote to a salesperson in New York within UBS Securities LLC’s or UBS AG’s

New York Branch’s Global Rates Sales business so that the quote could be conveyed to Plaintiff

BRS. The salesperson conveyed the quote to BRS, and BRS agreed to the trade. At this point, the

transaction became binding and BRS was required to deliver cash while UBS Mexico was required to

deliver BONOS.

        290.    Next, the trader at UBS Mexico recorded a transaction in which it transferred

226,000 BONOS to UBS Securities LLC in New York, and simultaneously entered a “back-to-back”

transaction between UBS Securities LLC and BRS at the same price. UBS Mexico collected the

proceeds from the transaction and recorded the resulting gain or loss in its business records.


IV.     SUBSTANTIVE ALLEGATIONS

        Background

        A.      The Mexican Government Bond Market

        291.    Mexican Government Bonds (“MGBs”) are debt securities issued by the Mexican

government to raise capital, fund deficits in the budget, and control the nation’s money supply.

                                                   78
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 82 of 158



       292.    All MGBs have core features in common that distinguish them as a single class of

debt securities. Most notably, they are all backed by the Mexican government, are all issued via

auctions dominated by Defendants, and are all sold to investors by Defendants, who control an

overwhelming majority of the MGB supply available in the United States.

       293.    The market for MGBs is structured as a three-tiered pyramid. The Mexican

government, sitting at the top of the pyramid, issues MGBs in regularly scheduled auctions.

Auctions are announced on a weekly basis on the last day of the week prior to the auction. Auctions

always take place two days prior to the settlement date, i.e. the date on which the MGBs are

delivered. Settlement dates fall on Thursdays unless Thursday is a holiday, in which case MGBs

settle on the closest previous or following working day (with preference for the previous day). As a

result, auctions usually take place on Tuesdays.

       294.    The Defendants, as the exclusive government-approved Market Makers, are the

middle layer of the pyramid. Defendants participate in the government-run MGB auctions, where

they simultaneously submit bid schedules indicating the amount of MGBs they are willing to buy

and for what price. These bids are supposed to be confidential. To ensure that bid schedules are not

disclosed or shared with other bidders prior to each auction, bid schedules are submitted either in a

sealed envelope or through encrypted electronic files. Sample bid schedules for each type of MGB

published by Banxico appear in Appendix A.

       295.    Defendants also have special access to newly-issued MGBs through syndicated

auctions and through Banxico’s market maker option program, which is described below. Only

approved MGB Market Makers can access MGBs through these programs.

       296.    The third and final level of the pyramid is MGB consumers, like Plaintiffs and the

Class. Consumers do not participate in the government-run MGB auctions. Instead, they purchase




                                                   79
         Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 83 of 158



MGBs from the Defendants. Plaintiffs here transacted directly with the Defendants. See Part II.A.,

above.

         297.   MGBs have features such as the instrument’s face value, maturity, and coupon

payment. The face value is set before the security is issued and represents the amount the issuer pays

to the holder of the security at maturity. The maturity date is the date which the face value of a bond

is to be paid in full. The maturity date is set when the bond is issued. The length of time between

when a bond is issued and when it matures determines its “tenor.” A bond’s coupon payment

determines how much, if any, of the interest earned on the par value is paid before the bond

matures. Finally, the yield is the annual rate of return of an investment in a bond if the investor

holds the bond until maturity.

         298.   Coupon-bonds pay interest at set intervals, known as the “coupon period,” and also

entitle the holder to payment of the face value at maturity. For example, a coupon-bond might have

a face value of $1,000 and provide coupon payments of 5% per year. For this bond, the issuer will

pay the holder of the bond $50 each year in interest payments until the bond matures. At maturity,

the issuer pays the bond holder the face value of the bond, $1,000.

         299.   In contrast, a zero-coupon bond is a bond that is issued at a discount to its face

value and does not pay interest to the holder until maturity. Instead, the difference between the

purchase price and the face value of the bond represents the yield earned by the holder. For

example, assume an investor pays $98,382.75 to purchase a zero-coupon bond with a face value of

$100,000 that matures in 120 days. When the investor redeems the bond at maturity it will receive

the full $100,000 face value, $1,617.25 more than what it paid to purchase that bond. The extra

$1,617.25 represents the amount of interest the issuer paid to borrow $98,382.75 for 120 days, or

approximately 5% annually.




                                                   80
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 84 of 158



       300.    Each time the Mexican government offers a new bond for sale that bond is referred

to as a “new issuance.” If the government decides to sell more of the same bond at a later date it can

“reopen” that issuance and create additional bonds.

       301.    For example, in 2007 the Mexican government issued 4.7 billion pesos of new 20-

year bonds that paid an 8% semi-annual coupon payment maturing in June 2027. The government

identified these bonds a unique identifying code, M 270603. Ten years later, the Mexican

government reopened that issuance (code number M 270603) creating 8 billion pesos more of the

same bond that it sold at an auction held on April 10, 2017.

               CETES

       302.    Federal Treasury Certificates, known as “CETES,” are short-term zero-coupon

bonds issued by the Mexican government. Like other zero-coupon bonds, they trade at a discount to

their face value, with the difference between the purchase price and the face value representing the

yield. CETES have maximum tenors of one-year and are normally issued with maturities between 28

and 364 days. CETES have a par value of 10 pesos and are normally quoted by their yield rate.

       303.    CETES are issued in “multi-price” auctions during which Banxico arranges bids in

order from highest price to lowest price and allocates bonds in descending order based on the

quantity requested. The auction stops once the amount of bonds awarded equals the amount offered

during that auction.

       304.    CETES are the principal means that the Mexican government uses to raise short-

term funds. They are considered an attractive short-term investment because they are more liquid

than other short-term debt securities issued by emerging market countries, fungible, and pay higher

yields than U.S. Treasury Bills of the same maturity. CETES represent approximately 16% of the

outstanding amount of MGBs on the market.




                                                 81
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 85 of 158



        305.     Data compiled by Banxico show that investors located outside of Mexico invested

significantly in CETES during the Class Period, as reflected in the graph below:

                 CETES Held by Investors Outside of Mexico During the Class Period
                                     (Thousands of Pesos)32




                 BONOS

        306.     Mexican Federal Government Development Bonds, known as “BONOS,” are fixed-

rate coupon bonds with maturities greater than one year. BONOS pay a fixed semi-annual coupon

payment and have a par value of 100 pesos.

        307.     BONOS may be issued for any maturity period that is a multiple of 182 days. To

date, BONOS have been issued with maturities of 3, 5, 10, 20 and 30 years. They are commonly



32As of July 16, 2018, Banxico listed the U.S. dollar to Mexican peso exchange rate as 1.00 USD/18.836 MXN. The
graphs in this section come from Banxico’s interactive website, located at
http://www.banxico.org.mx/SieInternet/consultarDirectorioInternetAction.do?accion=consultarCuadro&idCuadro=C
F70&sector=7&locale=en.

                                                      82
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 86 of 158



known as BONOS M3, M5, M10, M20 and M30, depending on the tenor. Interest rates on BONOS

are announced prior to issuance. BONOS are issued in “single-price” auctions, which function

similar to the multi-price auction described above, except that all bonds are sold at the final price

where the auction stops.

        308.    BONOS are more attractive for long-term investors because they offer periodic

interest payments that are higher than the interest generally available through U.S. Treasury bonds.

BONOS represent approximately 54% of the outstanding amount of MGBs on the market.

        309.    Data compiled by Banxico show that, both in the terms of the amount of investment

and the percentage of investors, investors in BONOS outside of Mexico grew increasingly

significant through the Class Period, as reflected in the chart below:


            BONOS Held by Investors Outside of Mexico During the Class Period
                                (Thousands of Pesos)




                                                   83
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 87 of 158



        310.    In the great majority of BONOS auctions (598 of the 623 auctions during the Class

Period), Banxico reopens existing BONOS issues instead of creating new issuances. This creates an

additional incentive for Defendants to collude in auctions, since they generally already hold some of

the same BONOS being auctioned and therefore stand to benefit from th           ults of the auction.

                UDIBONOS

        311.    Federal Government Development Bonds, known as “UDIBONOS,” are inflation-

hedged coupon bonds that pay interest rates fixed by the Mexican government. However, these

bonds offer a return which protects investors against inflation by paying a return in real terms every

six months based on a real interest rate which is determined on the issue date of each security.

UDIBONOS are suitable for institutional investors like insurance companies and pension funds

since these securities allow savings growth in real terms. UDIBONOS are issued in single-price

auctions and pay interest every six months in Mexican pesos. They have a par value of 100 UDIs,

which are inflation investment units tied to Mexico’s National Consumer Price Index.

        312.    Data compiled by Banxico shows that investors in UDIBONOS outside of Mexico

were significant during the Class Period, as illustrated by the chart below:




                                                   84
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 88 of 158



         UDIBONOS Held by Investors Outside of Mexico During the Class Period
                              (Thousands of Pesos)




                BONDES D

        313.    Federal Government Development Bonds (“BONDES D”) are MGBs that can be

issued with any maturity in multiples of 28 days, but are normally issued with maturities of 3, 5, or 7

years. BONDES D are issued in multi-price auctions, have a par value of 100 pesos, and pay a

coupon every month.

        314.    The interest paid on BONDES D is determined by compounding on a daily basis

the rate at which banks and brokerage firms carry out their overnight repurchase agreements.

BONDES D are therefore known as variable rate bonds.

        315.    Data compiled by Banxico show that investors in BONDES D located outside of

Mexico were significant during the Class Period, as illustrated by the chart below:




                                                  85
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 89 of 158



         BONDES D Held by Investors Outside of Mexico During the Class Period
                              (Thousands of Pesos)




        B. The MGB Market Makers

        316.    Defendants participated in Banxico’s “Market Maker Program.” In this capacity,

Defendants are responsible for providing liquidity to the MGB market. Banxico grants special

privileges to Market Makers, who are required to commit to obligations in both the government-run

auctions and in MGB transactions with investors.

        317.    For example, at MGB auctions, Defendants commit to “present bids at competitive

prices in each primary auction of securities.” They also commit to “permanently quote purchase

(bid) and sale (offer) prices to [consumers] in order to provide liquidity and facilitate investment in

this market.” In both instances, Defendants are supposed to bid independently and offer

competitive rates and refrain from colluding.




                                                   86
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 90 of 158



       318.    Each Market Maker must submit competitive bids in at least the following amounts

in each MGB auction: (1) 20% of the amount offered by the Mexican government; or (2) 1 divided

by the number of Market Makers for that security, whichever is lower. These minimum bidding

requirements ensure that, in each auction, Defendants collectively submit bids for at least 100% of

the MGBs issued. For example, the Mexican government issued approximately $1.3 billion of

BONOS in a June 16, 2016 auction. Eight different Market Makers submitted bids (the identity of

the bidders is not public). Thus, each of the eight Market Makers was required to submit competitive

bids for at least 12.5 percent (1 divided by 8), or $162 million of the BONOS issued on that date.

       319.    Market Makers agree to present two-way quotes (both for bid and ask) to consumers

for each MGB, in all their maturities. They perform this function in major financial markets where

MGBs trade, including in the United States, as alleged in Part III, above.

       320.    Market Makers earn profits by selling MGBs to investors at a higher prices than they

purchased the same MGBs. They also earn profits by collecting the difference between the price of

MGB they buy outside of auctions (i.e. the “bid” price) and the price that they sell MGB (i.e. the

“ask” price). The difference between the bid price and the ask price is known as the “bid-ask

spread.”

V.     FEATURES OF THE MGB MARKET MADE IT HIGHLY SUSCEPTIBLE TO
       COLLUSION

       321.    Several features of the MGB market made it particularly susceptible to collusion

among Defendants.

       322.    First, the MGB market is highly opaque. There is no centralized exchanges on which

market participants can trade MGBs and view current MGB prices, and consumer MGB

transactions occur almost entirely over-the-counter and usually take place by telephone. That is,

investors seeking to purchase or sell MGBs must contact an MGB salesperson or trader employed

by one of the Defendants, who then provides a “quote.”

                                                  87
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 91 of 158



          323.    Because the Market Maker Defendants are the only authorized Market Makers for

MGBs, this small group of dealers exercises near-total control of MGB supply. Banxico required

each MGB Market Maker to competitively bid for at least 12.5% of all MGBs offered in each

auction, as well as demonstrate that it maintained at least 7% market share in the secondary market

at the end of each quarter. The market maker Defendants far exceeded these requirements in both

auctions and in the secondary market, leading them to each have a significant portion of market

share individually, and a substantial majority of market share collectively.

          324.    The market maker Defendants controlled a dominant market share in the auctions

where MGBS are issued. For instance, Market Makers in BONOS controlled 91% of the total

number of BONOS sold at auction during the Class Period. Similarly, the Market Makers for

UDIBONOS controlled 73% of the total amount of UDIBONOS sold at auction during the Class

Period.

          325.    Plaintiffs analyzed dealer activity as measured by the frequency of bid-ask quotes in

the MGB secondary market. This analysis showed that the Market Maker Defendants were

responsible for approximately 75% of quotes in the over-the-counter market during the Class

Period. This percentage is even larger and reaches 80% once quotes from interdealer brokers (who

broker trades exclusively between dealers) and governmental entities associated with the Mexican

finance ministry (which sometimes trade MGBs, but not with consumers) are excluded.

          326.    This high degree of market concentration enjoyed by a small group of dealers makes

the MGB market susceptible to collusion.

          327.    Second, the MGB market is characterized by relatively low liquidity (i.e. approximately

$1 trillion in volume annually),33 but with large customer flows driven by offshore investors.



33 For comparison, the average daily trading volume in the U.S. Treasury market regularly exceeded $500 billion for most

of the Class Period.

                                                          88
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 92 of 158



       328.    Defendants’ MGB trading desks are operated in a manner consistent with the

investor-driven nature of the MGB market. Defendants’ MGB trading desks followed a “flow

trading” model. In flow trading, dealers generally earn profits by anticipating customer demand,

selling bonds for a higher price to customers than they were purchased. By contrast, proprietary

trading, or “prop trading,” involves taking large risk positions in a given market and profiting from

correctly anticipating market movements ahead of time.

       329.    The key to generating profits in a flow trading model is to buy low and sell high as

frequently as possible. In the flow trading model, knowledge about expected customer flows is

considered market sensitive information because it allows dealers to anticipate supply and demand,

and therefore price, in the market ahead of time.

       330.    In a bond market characterized by flow trading, such as the MGB market, large

dealers possess superior information than other market participants because they have additional

information about future supply and demand via their customer base. Normally, this advantage to

large dealers is counterbalanced by the fact that other competing dealers often have their own

sources of information via their own customer base. Thus, the expected level of supply and demand

in the market cannot be anticipated by any given dealer operating with only its own customer

information because the dealer cannot be sure whether its own customer flow will be offset by the

customer flow of rival dealers.

       331.    The flow-trading oriented nature of the MGB market furnished Defendants’ MGB

traders with a common incentive to pool information about expected customer flows in order to

avoid holding positions that would be adversely affected by a rival dealer’s customer flow (and,

conversely, to take positions that would benefit from the rival dealer’s customer flow).

       332.    By developing a common understanding that each member of the conspiracy was

expected to share customer order flow information with their rivals, the Defendants’ MGB traders


                                                    89
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 93 of 158



were able to avoid taking trading positions that would be adversely affected by supply and demand,

in the expectation that the favor would be reciprocated in the future. The chat transcripts that

Plaintiffs have reviewed to date, as well as COFECE’s Statement of Objections issued to seven

Defendants, demonstrate that this is exactly what occurred in the MGB market during the Class

Period. See Part VI-VII, below.

          333.   Knowledge about expected customer flows is dangerous in the hands of rival dealers

because it allows rival dealers to anticipate customer flows, establish trading positions that benefit

from increased activity, and adjust pricing.

          334.   Pervasive sharing of customer flow information distorts supply and demand in

markets and imposes higher transaction costs on investors. This concept is particularly well

understood by dealers in government bond markets. For example, the European Primary Dealers

Association was a trade association consisting of the twenty largest primary dealers in the Eurozone.

It wrote the following in a position paper it submitted to the Italian Treasury during the Class

Period:

          the dealer (and indeed its customer) will be very concerned about other market participants
          being able to react ahead of the dealer trying to liquidate its position which it may have
          obtained in a transaction with a customer. A dealer concerned about this situation will either
          not provide liquidity or widen his quote in order to compensate for the increased risk. Either
          will lead to further decrease in liquidity.

          335.   As the excerpt above also explains, the consequence of trading ahead of anticipated

customer flows is higher transaction costs for investors in the relevant market. This principle has

also been recognized in the MGB market specifically. In the wake of COFECE’s announcement that

it was investigating Defendants for anticompetitive conduct in the MGB market, Banxico (in

collaboration with other regulators and with dealers active in Mexican financial markets) issued the

first formal code of conduct governing approved MGB Market Makers in November 2017. The

code of conduct contains a section concerning “The Exchange of Information” among dealers, with


                                                   90
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 94 of 158



the preamble stating that this section intends to prohibit the exchange of sensitive information to

“avoid distortions in the market.” The section also states that “market participants should avoid

sharing or transmitting confidential or privileged information with the objective of coordinating

their behavior in the market, colluding, or fixing prices, or other forms of limiting or eliminating

competition in the market.”

        336.    In the MGB market, this dynamic created a common incentive among the Approved

MGB Market Makers to disclose sensitive customer flow information to each other ahead of time.

        337.    Third, each Defendant’s MGB traders engaged in a high degree of interfirm

communications. These communications took place via interbank chatrooms, telephone calls, and

in-person meetings. See Parts VI-VII, below.

        338.    Defendants compounded these risks by failing to adequately monitor their trading

staff, as demonstrated in Part IX, below (describing how Defendants’ weak oversight and

compliance standards facilitated anticompetitive conduct by traders during the Class Period).

        339.    Fourth, Defendants employed MGB traders who had close relationships with MGB

traders at other Defendants from prior positions working together at the same bank. Defendants

failed to protect against the risk of anticompetitive conduct among these traders by failing to

implement adequate antitrust compliance policies, as alleged in Part IX, below. Many price-fixing

conspiracies in financial markets in recent years demonstrate that traders who formerly worked

together often function as conduits through which price-fixing agreements develop.

        340.    This revolving door among the Defendants’ MGB trading desks solidified a

conspiratorial link between the Defendants and provided an opportunity for collusion in the MGB

market. This structure forms a web of connections that provided Defendants with the contacts,

connections, and open lines of communication that often help facilitate price-fixing agreements.




                                                   91
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 95 of 158



        341.    For example, Guillermo Vega, Luis Sayeg, and Jaime Zenizo have been reported as

subjects of COFECE’s investigation. All three traders worked together trading MGBs with

Citibanamex until Vega left to trade MGBs at BBVA-Bancomer. Zenizo left Citibanamex for a role

as Head Trader at HSBC Mexico.

        342.    Juan Oberhauser Waring was the Managing Director of Operations for the Latin

America region in Deutsche Bank AG’s offices during the Class Period until he later served as a

Director of Deutsche Bank Mexico. Deutsche Bank hired him from co-conspirator JPMorgan

Mexico, where he was Vice-President of operations for Latin American Emerging Markets.

Deutsche Bank AG also hired Luis Antonio Betancourt Barrios to join its Global Markets division

as Head of Trading for Mexico from co-conspirator JPMorgan Mexico.

        343.    Also in 2009, Deutsche Bank AG hired Andre Silva as Co-Head of Debt Capital

Markets for Latin America. Silva had previously served in a similar position with Defendant

JPMorgan Chase & Co.

        344.    Bank of America Merrill Lynch also hired traders who had previously worked for

other Defendants. For example, in 2010, Bank of America Merrill Lynch hired LatAm strategist

Gabriel Bochi, formerly of JPMorgan Chase & Co. In 2008, Deutsche Bank hired Katharyn Boyle

Meyer as a Latin American Local Markets Trader. Boyle Meyer had previously served in a similar

role at Citigroup Inc..

        345.    SIS hired Juan A. Minuesa from BSI as Head of Markets, US in its New York office.

Minuesa previously worked as a fixed income trader at BBVA S.A. for eight years. Former Barclays

Mexico MGB trader Pablo Limón has since moved to a similar role at Santander Mexico. Banco

Santander Mexico’s current Head of Fixed Income joined the bank in 2016 after spending six years

in the same position at co-conspirator Deutsche Bank Mexico. Prior to his tenure at Deutsche Bank

Mexico, he served as Head of Fixed Income at co-conspirator Bank of America Mexico.


                                                92
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 96 of 158



       346.    Former Citibanamex government securities traders Jaime Zenizo now works at

HSBC Bank Mexico where he performs a similar role.

       347.    BBVA S.A. also hired traders who had previously worked for other Defendants. For

example, Defendant BSI hired Eric Olson as the Managing Director of Latin American Credit

Trading & Sales in its New York office in 2011. Olson had previously been employed by HSBC

Holdings plc for six years as a New-York based Director of their Latin American Local Markets

Desk in HSBC Holdings plc’s New York office, and by Deutsche Bank AG as Head of LatAm

Cross-border Trading.

       348.    Defendant JPMorgan Chase & Co. also hired traders who previously worked for

other Defendants. In 2009, JPMorgan Chase & Co. hired Eugenio Alarcon as an Executive Director

of Public Finance. Alarcon had previously served as a LatAm Debt Capital Markets trader at DBSI

and as an official at SHCP.

       349.    Julio Ignacio Sarre was a Managing Director within HSBC’s Global Banking and

Markets Division in Mexico, where he worked from 2004 through 2015. HSBC hired him from co-

conspirator Bank of America Mexico, where he served as Head of Trading, Global Markets Mexico,

after serving as Head of Fixed Income Trading at co-conspirator JPMorgan Mexico.

       350.    In 2010, HSBC Global Banking and Markets hired Ricardo Rubio as Regional Head

of Financial Institutions for Latin America. Previously, Rubio served as an Executive Director of

Latin American Debt Capital Markets at Defendant JPMorgan Chase & Co. In 2017, Rubio was

again hired by JPMorgan Chase & Co.

       351.    Barclays Bank PLC also hired traders who had previously worked for other

Defendants. For example, senior Barclays Bank PLC trader Robert Lombardi was previously

employed as an emerging markets debt trader for eight years by Bank of America Merrill Lynch

prior to joining Barclays Bank PLC. In 2012, Barclays Bank PLC hired Carlos Corona as a Director


                                                 93
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 97 of 158



of Global Finance Latin America. Corona had previously served as a Global Markets Director at

Citigroup Inc. Also in 2012, Barclays Bank PLC hired Raul Martinez-Ostos as its Mexico country

head. Martinez-Ostos had previously served as a Director with Defendant Deutsche Bank AG’s

Latin American Capital Markets division.

       352.    Financial news outlets have noted this uncommonly high degree of turnover among

Defendants, with one Financial News London reporter remarking in a 2014 article that “a game of

musical chairs is being played within the Latin America trading teams of the world’s largest

investment banks.”


VI.    COFECE FORMALLY CHARGED DEFENDANTS WITH ABSOLUTE
       MONOPOLISTIC PRACTICES IN THE MGB MARKET

       A. The Admitted MGB Cartel

       353.    On April 19, 2017, the Investigative Authority of COFECE announced that it had

uncovered evidence of price-fixing and collusion in the “government bond intermediation market”

where Defendants are the exclusive Market Makers.

       354.    When announcing COFECE’s investigation, the former head of COFECE’s

Investigatory Authority, Carlos Mena Labarthe, stated: “the damage to public finance and investors

could be serious, considering that every year the government places hundreds of billions of Mexican

pesos in these markets and that the daily volume of the instruments traded may reach approximately

100 billion Mexican pesos.”

       355.    COFECE expanded its investigation in May 2017 based on the initial evidence.

Bloomberg reported that the antitrust regulator had “zeroed in on 7 banks, including three from the

U.S. as part of a widening investigation into price manipulation in the nation’s bond market.”

Bloomberg reports that these banks include at least Defendants Banco Santander Mexico, BBVA-




                                                 94
           Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 98 of 158



Bancomer, JPMorgan Mexico, HSBC Mexico, Barclays Mexico, Citibanamex, and Bank of America

Mexico.

           356.      None of the banks referenced by Bloomberg denied this report, and they have

acknowledged that they are subjects of COFECE’s investigation in the months since the

announcement.

           357.      Bloomberg also reported in the same article that at least one unidentified entity had

applied for, and been granted, leniency under Mexico’s cartel leniency and immunity program.

           358.      This was a significant development. Mexico only offers leniency for antitrust

violations for applicants who: (1) acknowledge that they are or have been engaged, participated,

contributed, facilitated or instigated an absolute monopolistic practice,34 (2) report the cartel, (3)

hand over evidence, and (4) fully and permanently cooperate, initially during the investigation and

subsequently during the trial-like procedure.35 The first successful applicant may receive a total or

partial reduction of the applicable fines and criminal immunity.36 Subsequent successful applicants

can receive criminal immunity, but remain subject to a reduced fine.37

           359.      The program does not authorize leniency to applicants which only participated in

unilateral conduct, engaged in a relative monopolistic practice,38 or failed to provide sufficient

information to launch an investigation.



34   Absolute monopolistic practices in Mexico are described in Part VI.C., below.
35COFECE’s Leniency and Immunity Program: Frequently Asked Questions, COFECE, p. 3 (Nov. 2017) (“FAQ”) (explaining
that “given the seriousness of these practices, absolute monopolistic practices are illegal per se”). If COFECE’s
investigative authority determines that the evidence collected during its investigation supports a probable commission of
an absolute monopolistic practice, it may proceed to a trial-like procedure before an independent COFECE panel.
36Id. The leniency and immunity program does not offer immunity or reduced liability in civil suits by injured
consumers.
37   Id.
38 As explained below, a relative monopolistic practice under Mexican law is a practice that is subject to Mexico’s

equivalent of the rule of reason (e.g. vertical restrains, joint ventures, etc.).



                                                             95
               Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 99 of 158



               360.   The program requires successful applicants to both acknowledge and demonstrate

with evidence that the applicant participated in an absolute monopolistic practice.39 An applicant

that fails to demonstrate that it participated in an absolute monopolistic practice are ineligible for the

program.40 For example, a third-party or whistleblower who observes the commission of an absolute

monopolistic practice can submit a complaint to COFECE, but is not eligible for the leniency and

immunity program.

               361.   Sources with direct knowledge of COFECE’s investigation disclosed to El

Financiero that it “includ[ed] both the primary bond market, that is, the auctions made by the

government, as well as the secondary [consumer] market.” The time period for the investigation is

ten years prior to the date the investigation began, i.e. starting with October 28, 2006.

               362.   El Financiero also interviewed an insider employed by one of the Defendants under

investigation. The source explained that the problem with the MGB market is “the structure of the

market, which privileges the largest participants” who enjoy total control over the supply.

               363.   Reports revealed that other individuals beyond the original leniency applicant are

participating in COFECE’s leniency program. Financial reporter Darío Celis, the same journalist

who accurately reported that COFECE was also investigating the secondary market for MGBs and

also first reported that an entity applied for the leniency and immunity program, published a report

on the COFECE investigation on May 8, 2017 in the newspaper “Excelsior.” In the report, Celis

wrote that “Beyond what the official and informal spokespersons of the financial sector announce, I

inform you that many actors involved are going to adhere to the immunity program of the Cofece to

avoid jail and high fines.”



39   FAQ, at 8.
40   See id.



                                                        96
           Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 100 of 158



           364.   COFECE’s leniency program provides that a successful applicant may extend the

benefits of the program to “other individuals and companies provided that they belong to the same

economic interest group as a company that applied to the program.”41 For example, a company that

applies to the leniency program can apply for cartel leniency on behalf of executives or employees of

the company.42

           365.   Celis followed up with further details on the progress and scope of COFECE’s

investigation on May 18, 2017. He reported that one of the individuals under investigation is

Guillermo Vega, Managing Director of Trading, Mexico for BBVA-Bancomer. The article reports

that Vega joined BBVA-Bancomer after being fired by Citibanamex for front-running client MGB

orders and is reported to have maintained substantial contacts with his former colleagues at

Citibanamex such as his “right-hand man” Luis Sayeg.

           366.   Further information leaked to the press concerning the governmental investigations,

and on May 25, 2017, Celis reported that COFECE had moved on to the next phase of its

investigation, where it was collecting emails and phone records for the last ten years from the

Defendants.

           367.   Shortly after COFECE announced that it had uncovered evidence of collusion,

CNBV, Mexico’s securities regulator, began its own parallel investigation into Defendants’ conduct

in the MGB market during the summer of 2017.

           368.   The Mexican media have also reported leaked information that CNBV’s

investigation resulted in an unknown confidential witness testifying before CNBV concerning

collusion among Defendants in the MGB market during the Class Period. In return, the CNBV

promised a reduced fine and more lenient sanctions.


41   FAQ, at 5.
42   Id.

                                                   97
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 101 of 158



        369.    In July 2017, Bloomberg reported that both COFECE and CNBV had requested

records of electronic chats and other communications from the institutions under investigation.

        370.    The reports reveal that the MGB market is dominated by a handful of individuals

that work for or have worked for the Defendants, and who rotate employment among the Market

Makers while continuing to conspire together.

        B. Defendants’ Response to the Investigations

        371.    Defendants, through their trade association, Asociación de Bancos de México A.C.

(i.e., the Association of Banks in Mexico), which is spear-headed by Defendant Santander Mexico,

rallied to oppose COFECE’s investigation into the MGB market and worked to undermine

COFECE by arguing that COFECE lacked the expertise to break up their conspiracy. These widely-

reported efforts led to the sudden ouster of Carlos Mena Labarthe, who had been leading the

investigation since its beginning and who made COFECE’s initial announcement of its investigation

on April 19, 2017.

        372.    Defendants took other countermeasures as well. They scrambled to put together the

industry’s first “code of conduct” modeled after the FX code of conduct, a similar guideline adopted

by foreign exchange dealers to restore public confidence after similar price-fixing scandals roiled that

industry.

        373.    This code of conduct was announced in October 2017 and published in November

2017. For the first time, the code of conduct banned price-fixing, collusion, and sharing of sensitive

customer information among the Defendants in the MGB market.

        374.    The code of conduct was designed to prevent a recurrence of the unlawful collusive

practices executed by Defendants in the MGB market during the Class Period. It was a direct

response to COFECE’s and the CNBV’s investigation and was based on evidence obtained during

these investigations.


                                                  98
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 102 of 158



           C. COFECE’s 32-Month Investigation Resulted in Formal Charges Against 7
              Defendants and                                                 .

                    COFECE Formally Charged Seven Defendants with Engaging in Absolute
                    Monopolistic Practices in the MGB Market.

           375.     On September 23, 2019, COFECE issued a Statement of Objections (“SOO” or

“Statement of Objections”) to the following Defendants: Bank of America Mexico, BBVA Mexico,

JPMorgan Mexico, Citibanamex, Santander Mexico, Deutsche Bank Mexico, and Barclays Mexico.

The SOO is only meant to provide a summary of the evidence so that the Defendants can prepare a

written response, rather than a comprehensive recital of all of the evidence that COFECE collected.

Nevertheless, it spans 600 single-spaced pages.43

           376.     The SOO also confirmed that at least one unidentified entity applied to COFECE’s

leniency program on May 18, 2015 (the “Leniency Applicant(s)”). See Part VI, above (describing the

requirements of COFECE’s leniency program).

           377.     After determining that the Leniency Applicant(s) met all of the requirements,

COFECE accepted the applicant(s) into the leniency program. The identity of the Leniency

Applicant(s) remains unknown to Plaintiffs.

           378.     As alleged more specifically below, the term “absolute monopolistic practice” refers

to the same conduct that would constitute a per se violation of the United States’ Sherman Antitrust

Act.




           379.




43   COFECE issued a different version of the Statement of Objections to each Defendant.

                                                          99
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 103 of 158




380.




381.




                   .

382.




                               100
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 104 of 158




383.




384.




385.




386.




                               101
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 105 of 158



387.




388.




389.




390.




                               102
           Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 106 of 158




                         Absolute Monopolistic Practices are Per Se Illegal Under the Sherman Act.

             391.        Mexico reformed its statutory framework governing competition in 1992 to help

facilitate completion of the North American Free Trade Agreement (“NAFTA”). To serve

NAFTA’s purpose of facilitating increased trade and cross-border investment among Mexico, the

United States, and Canada, the Mexican legislature harmonized Mexican antitrust law with U.S.

antitrust law by condemning certain anticompetitive practices as illegal per se.44

             392.        There are five horizontal trade restraints under Mexican law that qualify as “absolute

monopolistic practices.” Agreements by horizontal competitors to engage in these practices (or a

combination of such practices) are illegal per se.45 They are the equivalent of, and closely analogous

to, practices that the United States Department of Justice refers to as “hardcore cartels.”46 Under

Department of Justice guidelines, “hardcore cartels” consist of horizontal agreements among

competitors that U.S. federal courts have deemed illegal per se under the Sherman Act.47


44 See, e.g., Kathleen Murtaugh Collins, Harmonizing the Antitrust Laws of NAFTA Signatories, 17 Loy. L.A. Int'l &
Comp. L. Rev. 157, 183-184 (1994). Available at: http://digitalcommons.lmu.edu/ilr/vol17/iss1/5. In contrast to
absolute monopolistic practices, Mexican law deals separately with “relative monopolistic practices” under a legal
framework that is the equivalent of the “rule of reason” under U.S. law. See e.g., James E. Crawford, “The Harmonization of
Law and Mexican Antitrust: Cooperation or Resistance?,” Indiana Journal of Global Legal Studies: Vol. 4: Iss. 2, Article 6, at
423 (1997) (explaining that “[t]he distinction between per se and rule of reason analysis in U.S. antitrust jurisprudence has
been harmonized into Mexico’s new [i.e. post-NAFTA] regime.”).
45 See FAQ, p. 1 (explaining that “given the seriousness of these practices, absolute monopolistic practices are illegal per
se”).
 See, e.g., Anti-Cartel Enforcement Template, International Competition Network, Cartels Working Group, Subgroup 2:
46

Enforcement Techniques, United States Department of Justice Antitrust Division, ¶2.B. (Nov. 17, 2016).
47   See id. at ¶ 2.D.



                                                            103
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 107 of 158



           393.       Under Mexican law, “absolute monopolistic practices” consist of contracts,

agreements, arrangements, or combinations among horizontal competitors, which have the

following purposes or effect:48

                i.    Price-Fixing - To fix, raise, coordinate, or manipulate the sale or purchase price of
                      goods or services supplied or demanded in the markets;

                ii. Output Restriction – To agree not to produce, process, distribute, market, or acquire
                    more than a restricted or limited amount of goods or the provision or transaction of
                    a limited or restricted number, volume, or frequency of services;

                iii. Market Allocation - To divide, distribute, allocate, or impose portions or segments of
                     a current or potential market of goods and services, in terms of given or to be
                     determined group of customers, suppliers, time spans, or spaces;

                iv. Bid Rigging - To establish, arrange, or coordinate bids or abstentions from tenders,
                    contests, auctions, or purchase calls; and

                v. Exchanging information to facilitate the objectives listed above - To exchange
                   information with the purpose or effect of fixing prices, restricting output, allocating
                   markets, or rigging bids.49

           394.       Accordingly, after a nearly three-year long investigation, COFECE determined that

at least seven Defendants, the Leniency Applicant, and                                                               engaged

in conduct constituting a per se violation of the Sherman Act.

           395.       COFECE charged the Defendants with engaging in absolute monopolistic practices

from 2010 through 2014. However, Sergio Lopez, head of COFECE’s investigative authority,

announced on October 14, 2019 that COFECE found evidence of collusion to manipulate MGB

prices during a span of ten years.50




48 See COFECE Investigates the Market for Financial Intermediation of Mexican Government Securities, COFECE, (Apr. 19, 2017);
see also See Mexico: Overview – The Antitrust Review of the Americas 2018, Global Competition Review, at pp. 5-6 (Sep. 8, 2017).
49   See FAQ, p. 4.
50   Mexico’s Big Banks Unveiled in Bond Market Collusion Probe, BLOOMBERG, Oct. 14, 2019.

                                                              104
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 108 of 158



VII.    CHAT MESSAGES AMONG DEFENDANTS’ MGB TRADERS SHOW THAT
        THEY CONSPIRED TO FIX PRICES IN THE MGB MARKET.

        396.     Chatroom transcripts show that the Defendants conspired to fix prices in the MGB

market by, among other things, pooling market-sensitive information (such as large customer flows),

information about their present and future trading positions, coordinating their MGB trading, and

agreeing on prices to quote customers. These traders earned illicit gains for themselves at the

expense of uninformed market participants, including Plaintiffs and the Class.

        397.     Defendants’ traders were in constant communication via permanent interbank

chatrooms,51 telephone, and in-person meetings, where they pooled information to stay a step ahead

of comparably uninformed investors (i.e. their customers). Chat messages reflect that the conspiring

traders knew and anticipated that their gains would come at the expense of their customers in the

MGB market.

        398.     For example, several of Defendants’ traders formed a group that they referred to as

the “hamster squad.” These traders coordinated to align positions in anticipation of customer flows

and pool their respective risk limits in order to have an outsized effect on the MGB market. These

effects were particularly pronounced because the MGB market is relatively illiquid.

        399.     The following chat messages are examples showing the types of communications

that occurred among Defendants’ MGB traders repeatedly throughout the Class Period, on a daily

basis, throughout the trading day. In these chat messages, the traders share trading positions and

anticipated customer flows from rival MGB dealers that could only have been learned from privately

communicating with those rival dealers themselves:




 Permanent chatrooms are chatrooms that remain open every day for an extended period of time. In Bloomberg chat
51

messages, the designation “Pchat” appears at the front of such permanent chatrooms.

                                                      105
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 109 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 110 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 111 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 112 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 113 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 114 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 115 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 116 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 117 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 118 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 119 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 120 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 121 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 122 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 123 of 158
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 124 of 158



        427.    The complete Statement of Objections also contains sections listing additional chat

messages evidencing the participation of Santander Mexico’s

            , respectively, in absolute monopolistic practices in the MGB market.

        428.    The complete Statement of Objections also contains sections listing additional chat

messages evidencing the participation of Citibanamex’s

               , respectively, in absolute monopolistic practices in the MGB market.


VIII. ECONOMIC EVIDENCE CONFIRMS THAT DEFENDANTS’ CONSPIRACY
      CAUSED ARTIFICIAL PRICES IN THE MGB MARKET

        429.    As described above, COFECE and the CNBV both uncovered evidence that

Defendants conspired to fix MGB prices, and chat messages produced by two cooperating

Defendants show how Defendants colluded via interbank chatrooms. See Part VI-VII, above.

Economic analysis confirms that Defendants’ unlawful conduct caused investors to pay artificially

higher transactions costs on their MGB trades with Defendants, and demonstrates that Defendants

conspired to: (a) share pricing information and submit fixed bids during MGB auctions; (b) sell

MGBs purchased at auction to investors at artificially higher prices; and (c) fix the bid-ask spread

artificially wider in MGB transactions.

        A. Bid Dispersion Analysis Demonstrates that Defendants Used the MGB Auction
           Process to Concentrate MGB Supply.

        430.    Banxico rules require that bids in MGB auctions be confidential. See Part IV, above.

This means that each Defendant must independently determine their bidding schedule according to

their own views of MGB prices and the expected demand in the auction, without reference to

bidding schedules submitted by other Market Makers.




                                                  121
        Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 125 of 158



         431.      Plaintiffs analyzed Defendants’ misconduct during MGB auctions using data

acquired from Banxico, which included the highest and lowest bid in each auction between January

1, 2006 (the earliest date for which data is available) and November 28, 2017.

         432.      First, Plaintiffs estimated the average amount of dispersion (i.e., variability) among

Defendants’ bids by taking the difference between the highest and lowest bid accepted in each

auction. A lower amount of dispersion means that bids in the MGB auction are grouped closer

together, while higher levels of dispersion indicate a wider range among bids.

         433.      Next, Plaintiffs compared the amount of dispersion among bids in MGB auctions

between January 2006 and April 18, 2017, before COFECE disclosed the existence of Defendants’

conspiracy (the “Pre-Announcement Period”), to those occurring after COFECE’s announcement

between April 19, 2017 and November 28, 2017 (the “Post-Announcement Period”).

         434.      Dispersion is widely-accepted as a measure of certainty about bond prices.57 For

example, bid dispersion should be higher when there is more uncertainty about prices, such as

during a competitive auction where the participants do not know each other’s bids. In contrast,

collusion will reduce amount of dispersion because it provides certainty about prices.

         435.      Thus, absent collusion, there should be no significant differences between the

amount of dispersion observed during MGB auctions in the Pre- and Post-Announcement Periods.

COFECE’s investigation should have no impact on bid dispersion unless Defendants were colluding

to rig the auctions.




57Paul F. Malvey, Christine M. Archibald & Sean T. Flynn, Uniform-Price Auctions: Evaluation of the Treasury Experience, U.S.
Treasury Office Mkt. Fin. 22, (1995) (“[T]here is a direct relationship between uncertainty regarding the common value
of a good and the dispersion of bids: the greater the uncertainty, the greater the dispersion of bids; or alternatively, the
lower the uncertainty, the tighter the dispersion of bids.”).

                                                            122
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 126 of 158
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 127 of 158
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 128 of 158



results of the bid dispersion analysis presented above using the Welch’s t-test, a generally accepted

statistical test that accounts for differences in sample size between two data sets. The test shows that

differences in sample size do not explain the greater degree of clustering among bids and low bid

dispersion during the Class Period compared to the Post-Announcement Period.




                                             FIGURE 3

        440.    Coordinating bids also increased Defendants’ success during MGB auctions. For

example, Figure 3 above displays Defendants’ average “fill rate”—i.e., the percentage of bonds

allocated to Defendants relative to the total amount they bid for—in MGB auctions during the Pre-

and Post-Announcement Period as compared to non-market makers such as the Mexican finance

ministry (known as the Secretaria de Hacienda y Credito Publico (“SHCP”)), and certain pension

administrators licensed by the SHCP.

        441.    Figure 3 shows that Defendants consistently had a higher fill rate in auctions for

BONOS, UDIBONOS, and BONDES D during the Pre-Announcement Period than during the

Post-Announcement Period when compared to others. Defendants’ higher fill rate before

COFECE’s announcement that it had found evidence of collusion and had launched an


                                                  125
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 129 of 158



investigation is indicative of collusion during the bidding process and reflects information sharing

among the Market Makers regarding the amount of bonds each was willing buy and at what price.




                                                 FIGURE 4

        442.    Collusion is also reflected by the lack of volatility among Defendants’ fill rates in

MGB auctions. Volatility is a statistical measure of the amount of uncertainty associated with

changes in a particular value. Higher volatility indicates greater uncertainty, while lower levels of

volatility reflect greater confidence.

        443.    Figure 4 above compares the volatility of Defendants’ fill rates in BONOS and

UDIBONOS auctions to those of non-Market Makers, such as Mexican state-run pension funds

during the Class Period. Figure 4 shows that Defendants’ fill rates in MGB auctions are significantly

less volatile than those of non-Market Makers. This reflects collusion in the bidding process as

Defendants consistently achieved better results (i.e., they received a greater percentage of the bonds

they asked for) than those outside the cartel.




                                                   126
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 130 of 158
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 131 of 158



           446.     Charts reflecting similar price movements for 10-year BONOS and for 3-month, 6-

month, and 1-year CETES are provided in Appendix C. As with the data presented in Figure 5,

prices for these MGBs increase dramatically and continue to rise on Auction Days, immediately

following the auction. These price increases represent risk-free profits to the Defendants at the

expense of consumers who purchased MGBs.58

           447.     Defendants also capitalized on these higher prices by exploiting Banxico’s Market

Maker Option Program. This program allowed Defendants to purchase additional MGBs the day

after an auction at the previous day’s auction price, regardless of how prices changed in the interim.

           448.     To participate, Defendants submit bids for a certain amount of additional MGBs.

Banxico then issues additional bonds equal to 25% of the total volume sold in the previous auction.

These bonds are distributed pro-rata among all Defendants that submitted bids based on the

amount of bonds requested.59

           449.     This allowed Defendants to make risk-free profits by purchasing additional bonds at

yesterday’s lower auction price before selling to consumers at artificially inflated prices. Accordingly,

data shows that Defendants participated in the Market Maker Option Program with a very high

frequency, requesting additional bonds after more than 70% of auctions during the Class Period.




58   Banxico has not released post-auction data covering the period after November 28, 2017.
59 Before March 2006, the amount of MGBs available in the Market Maker Option Program was 20% of the total
issuance in the previous day’s auction.

                                                           128
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 132 of 158




                                            FIGURE 6

       450.    Figure 6 above displays Defendants’ average fill rate in the Market Maker Option

Program —i.e., the percentage of bonds allocated to Defendants who submitted requests relative to

the total amount they requested—during the Pre- and Post-Announcement Periods. This chart

shows that Defendants were significantly more successful in receiving their desired allocation of

BONOS and UDIBONOS from the Market Maker Option Program during the Pre-Announcement

Period. That rate decreased substantially after COFECE revealed the existence of Defendants’

conspiracy.

       451.     Defendants’ higher fill rate during the Pre-Announcement Period reflects collusion

and an agreement not to compete for bonds issued through the Market Maker Option Program.

Because Defendants stand to make risk-free profits by purchasing bonds today at yesterday’s price,

bidding should be highly competitive as all Defendants would benefit receiving a large allocation.

Defendants’ ability to secure the desired amount of bonds more than 50% of the time indicates an

agreement to apportion the allocation prior to submitting bids to Banxico.




                                                 129
         Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 133 of 158



         C. Defendants Fixed Bid-Ask Spreads for MGBs.

         452.   Defendants also profited from their conspiracy by agreeing to fix the bid-ask spread

at which they transacted with consumers, including Plaintiffs and other Class members, artificially

wider.

         453.   As is the convention in over-the-counter markets, Defendants offer “two-way”

quotes for MGBs that simultaneously reflect the price they would “bid” to purchase a certain bond

from a customer and “ask” for in a sale. For example, a customer might call a Defendant to request

the price of a certain 10-year BONO. The Defendant would respond with a quote reflecting two

prices (e.g. 99.95/100.05). The lower price (i.e., 99.95) is the bid price the Defendant would pay for

that bond while the higher price (i.e., 100.05) is what they would willing to accept to sell that bond to

the customer. The difference between the bid price and the ask price (i.e., the difference between

99.95 and 100.05) is the “bid-ask spread,” which in this example is 10 basis points or 0.10%

         454.   Absent collusion, dealers will compete against each other by offering “narrower” (i.e.

smaller) spreads to customers. For example, another Defendant wanting to make a sale to the

customer above could offer a “narrower” spread of 8 basis points (e.g. 99.96/100.04) to secure that

customer’s business by offering them a better price.

         455.   In each example, the bid-ask spread corresponds to the Defendant’s profits from the

transaction. Wider bid-ask spreads, therefore, result in greater profits because Defendants can buy

MGBs at a lower price from their customers and sell those bonds to others for more money.

         456.   The Defendants’ business model in the MGB market is based on buying low and

selling high, as many times as possible. Wider bid-ask spreads also allow the Defendants to earn

greater profits from each transaction because they equate to a higher sale price to the customer (i.e. a

higher “ask” price).




                                                  130
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 134 of 158




                                               FIGURE 7

        457.    Figure 7 above compares the bid-ask spread Defendants charged on 3-year, 5-year,

10-year, 20-year, and 30-year BONOS during the Class Period, (the orange bars) to those during the

Post-Investigation Period (the purple bars). As with the bid dispersion analysis in Figure 1 above,

there should be no discernable difference between bid-ask spreads Defendants charged consumers

before and after COFECE announced that it was investigating anticompetitive conduct by dealers in

the MGB market if they were quoting prices independently.

        458.    However, Figure 7 shows that the spreads Defendants charged consumers

dramatically narrowed in response to COFECE’s investigation. The magnitude of this change is highly

significant. In all tenors, spreads were wider during the Class Period than they were in the post-

Announcement Period, and became more than 20% wider in the 5-year, 10-year, 20-year, and 30-

year tenors. These results are statistically significant at a confidence level of 99.9% for all tenors

observed. This difference represents pure supra-competitive profits that Defendants extracted from

MGB transactions with Plaintiffs and other Class members.




                                                   131
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 135 of 158




                                             FIGURE 8

        459.    The same change in spreads width is observed in Defendants’ CETES quotes. Figure

8 compares the median spread Defendants charged during the Class Period (the orange bars) with

the median spread Defendants quoted during the post-Announcement Period (the purple bars) for

the 6-month, 9-month, and 12-month CETES (the only short-term tenors for which bid-ask price

data is available). Again, Defendants narrowed spreads in the wake of COFECE’s investigation,

indicating that they had previously been colluding to quote wider spreads to customers, resulting in

supra-competitive profits at Plaintiffs’ and Class members’ expense. These results were statistically

significant at a confidence level of 99.9% for all tenors observed.

        460.    These results cannot be explained by macroeconomic events that occurred between

2007 and 2009. Plaintiffs also examined the bid-ask spreads quoted by Defendants from January 1,

2010 through April 19, 2017. Again, these results show that the Defendants’ quoted significantly

narrower spreads in the wake of COFECE’s announcement.




                                                  132
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 136 of 158




                                            FIGURE 9




                                           FIGURE 10

       461.    Plaintiffs also observed quotes submitted by non-Defendant dealers with a presence

in the MGB market. Given that the Defendants collectively controlled the large majority of the

MGB market through their membership in Banxico’s Market Maker program, one would expect that

Defendants would have been able to quote narrower bid-ask spreads than non-Defendant dealers.

                                                133
          Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 137 of 158



           462.     This is what occurred during the post-Announcement Period, when the Defendants

charged significantly narrower bid-ask spreads than non-Defendant dealers. Moreover, non-

Defendant dealers did not change their quoting behavior after news of COFECE’s investigation

became public, indicating again that the Defendants quoted artificially wider bid-ask spreads during

the Class Period.60 These results are displayed in Figure 11, below:




                                                    FIGURE 11

           463.     Changes in liquidity also do not explain the results outlined above. The Bank of

Mexico releases data about liquidity in the MGB market. Liquidity has remained relatively constant

at around $1 trillion annually from the beginning of the Class Period through 2014, when liquidity

began to decline slightly.

IX.        DEFENDANTS WERE PART OF GLOBAL BANKS WITH WEAK OVERSIGHT
           AND CONTROLS.

           464.     Regulators across the globe have imposed massive fines and sanctions against several

of the Defendants’ corporate parents for colluding to fix prices in multiple financial markets. The



60   Quote data from non-Defendant dealers for short-term MGBs (i.e. CETES) was not available.

                                                          134
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 138 of 158



government findings and settlements demonstrate that these banks developed a practice of

conspiring to increase profits by fixing prices for their benefit and at the expense of consumers.

These banks include Barclays, Citigroup, HSBC, JPMorgan, Bank of America, Deutsche Bank, and

UBS.

        A. Barclays

        465.    In 2015, Barclays entered settlements with multiple government regulators, including

the Department of Justice (“DOJ”), CFTC, Federal Reserve Bank of New York (“Federal Reserve”),

NYSDFS, United Kingdom’s Financial Conduct Authority (“FCA”), and Switzerland’s Competition

Commission (“COMCO”), paying more than $3 billion in fines and penalties to settle charges

related to its participation in conspiracies to manipulate multiple financial benchmarks during the

Class Period.

        466.    These investigations revealed that the conspiracy described in this Complaint is not

the first time that Barclays has conspired with the other Defendants here. Specifically, Barclays

traders formed a self-described “Cartel” along with traders of Defendants JPMorgan and Citigroup,

using electronic chat rooms and coded language to manipulate FX benchmarks including the World

Markets/Reuters Closing Spot Rates (“WM/R Rates”), the most widely referenced FX benchmarks

in the world. Aspects of this price-fixing scheme bear strong resemblance to the conspiracy to rig

the MGB market. For instance, members of “The Cartel” manipulated the exchange rates by

agreeing to withhold bids or offers to avoid moving the exchange rate in a direction adverse to open

positions held by co-conspirators. Barclays and its co-conspirators also protected each other’s

trading positions by agreeing not to buy or sell at certain times.

        467.    Barclays, Citigroup, and JPMorgan each pled guilty to a one-count felony charge of

conspiring to fix prices and rig bids for U.S. dollars and euros exchanged in the FX spot market in

the United States and elsewhere. Defendants who joined “The Cartel” banks paid out a total of over


                                                  135
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 139 of 158



$2.5 billion to the DOJ alone. Barclays paid fines of $710 million to the DOJ, $485 million to the

NYSDFS, $400 million to the CFTC, $342 million to the Federal Reserve, and $441 million to the

FCA.

        468.    In 2015, the CFTC ordered Barclays to pay a $115 million penalty for the conduct of

their New York traders directed at manipulating the U.S. ISDAfix benchmark rate, a benchmark

used to price certain swaps transactions, commercial real estate mortgages, and structured debt

securities. Barclays traders used large notional amounts of bids and offers to “push the market” and

affect the reference rates right before the critical fixing time to affect the published ISDAfix rate.

Barclays traders also made false ISDAfix submissions to swaps brokers with the intent of moving

the ISDAfix rate to benefit their own trading positions.

        469.    The CFTC also found that Barclays conspired to manipulate at least four separate

benchmark interest rates for years during the Class Period. Specifically, Barclays was found to have

engaged in regular and pervasive conduct from 2007 through at least 2009 aimed at manipulating

benchmark rates including U.S. Dollar LIBOR, Yen LIBOR, Pound Sterling LIBOR, and Euribor

(the LIBOR equivalent for the Euro money market).

        470.    As part of this conspiracy, Barclays traders colluded with traders at other banks

including Deutsche Bank and Citigroup to submit false benchmark submissions on key dates when

many derivatives contracts were settled, allowing the conspirators to collectively increase the

profitability of their own derivatives positions. Barclays was ordered to pay $200 million to the

CFTC, $160 million to the DOJ, and $92.8 million to the FCA for its role in these conspiracies.

        B. Deutsche Bank

        471.    In 2015, Deutsche Bank entered settlements with multiple government regulators,

including the DOJ, CFTC, NYSDFS, and European Commission (“EC”), paying more than $3.55

billion in fines and penalties to settle charges related to its participation in conspiracies to fix prices


                                                    136
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 140 of 158



of multiple financial products during the Class Period. In some instances, Deutsche Bank conspired

with other banks, including Barclays, HSBC, and JPMorgan.

        472.    The CFTC found that Deutsche Bank conspired to manipulate at least six separate

benchmark interest rates for years during the Class Period. Specifically, the CFTC found that from

2005 through 2011 Deutsche Bank engaged in “systemic and pervasive misconduct directed at

manipulating critical, international financial benchmark rates” including Yen LIBOR, Sterling

LIBOR, Swiss Franc LIBOR, U.S. Dollar LIBOR, TIBOR, and Euribor.

        473.    Among other practices, Deutsche Bank encouraged manipulation by placing

derivatives traders with “obvious conflicts of interest” in charge of submitting benchmark rates.

These derivatives traders aligned trading positions with conspirators at other banks, ensuring that

the cartel would benefit by manipulating these benchmark rates. With respect to Deutsche Bank’s

admitted role in the conspiracy to manipulate Euribor, Deutsche Bank’s “star trader” was

particularly successful because he leveraged “friendships and past working relationships with

derivatives traders at other Euribor panel banks to further his attempts to manipulate Euribor.”

        474.    Deutsche Bank’s misconduct was pervasive and driven by traders, submitters, and

managers in its Global Finance and Foreign Exchange business unit located around the world,

including in New York, London, and Frankfurt. These traders, responsible for both determining

Deutsche Bank’s LIBOR or Euribor submissions and trading derivatives positions, frequently made

or requested false submissions to increase the profitability of those derivatives positions.

        475.    Deutsche Bank management coordinated and organized manipulative conduct

among traders and submitters, including those in New York, during weekly “Monday Risk Calls.”

Traders in the United States joined these weekly conference calls, set up to plan false submissions

and corresponding trading strategies across bank divisions and locations to maximize profits.




                                                  137
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 141 of 158



        476.    Deutsche Bank frequently conspired with HSBC. The EC specifically identified

HSBC as a member of the “Euro Interest Rate Derivatives Cartel” formed with Deutsche Bank and

six other major banks to fix the prices of Euro interest rate derivatives.

        477.    Deutsche Bank’s admitted participation in the LIBOR manipulation conspiracy

extended to supervisors and managers who coordinated LIBOR submissions with other banks,

including Defendant Bank of America. For instance, the Deutsche Bank supervisor in charge of

LIBOR submissions coordinated artificially low submissions with Bank of America on multiple

occasions. Deutsche Bank paid over $3.4 billion in fines to the CFTC, DOJ, NYSDFS, FCA, and

EC as a result of its manipulative conduct.

        478.    Additionally, The Federal Reserve fined Deutsche Bank $136.95 million for its

manipulation of the WM/R Rates. The Federal Reserve found that Deutsche Bank engaged in

“disclosures of trading positions and, on some occasions, discussions of coordinated trading

strategies with traders of other institutions” and “discussions about possible FX benchmark fix-

related trading with traders of other institutions.”

        479.    Deutsche Bank also manipulated prices of precious metals and related derivatives in

the United States. For example, in June 2017 Deutsche Bank trader David Liew pleaded guilty to

Commodity Exchange Act violations associated with the concerted manipulation of silver and gold

futures contract prices traded on the Chicago Mercantile Exchange.

        480.    This is not the first time that Deutsche Bank bond traders have been implicated in a

collusion scheme with another Defendant. Deutsche Bank recently paid $65.5 million together with

Bank of America to settle accusations that these banks colluded with other banks to fix prices in the

over-the-counter market for sub-sovereign, supranational, and agency bonds.




                                                   138
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 142 of 158



        C. Bank of America

        481.    Bank of America conspired with HSBC and Deutsche Bank to manipulate various

benchmark rates during the Class Period. Bank of America executed a Consent Order on November

11, 2014, with the Office of the Comptroller of the Currency (“OCC”) admitting its participation in

a conspiracy to manipulate key benchmarks in the spot foreign exchange market, the WM/R Rates

and the ECB spot FX reference rates. These benchmarks were used to set the prices of trillions of

dollars in spot FX transactions daily.

        482.    Bank of America paid $250 million and admitted to using secret group chat rooms to

conspire with competitors at other banks to manipulate spot FX prices to benefit its trading

positions. As part of the settlement, the OCC found that Bank of America executed “coordinated

trading strategies” with traders at other banks to rig the WM/R fixing and the ECB spot FX

reference rates in its favor, conspired with traders at other banks to trigger customer stop loss

orders, and shared sensitive customer order information with rival banks to trade in advance of

customer orders for its own benefit. Bank of America further admitted to compliance failures in its

derivatives trading business, which caused its membership in the conspiracy to continue without

scrutiny from at least 2008 through 2013.

        483.    In September 2017, Bank of America admitted that traders on its swaps desk traded

futures contracts on the CME for their own benefit in advance of large block orders from

customers, an unlawful practice known as “front-running” that extracts illicit profit for the bank at

the expense of its own customer. Bank of America engaged in this conduct from at least February

2008 through December 2010. Bank of America further admitted that traders eavesdropped on calls

between customers and sales staff so that traders could profit by trading ahead of its customers.

        484.    Bank of America traders made misleading statements to investigators from the CME,

causing its misconduct to go undetected for years. For example, Bank of America claimed that there


                                                  139
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 143 of 158



was not enough time between customer orders and order execution for it to trade ahead of customer

orders. Bank of America’s counsel wrote to CME investigators that traders “did not have advance

knowledge of a block trade such as to enable them to engage in any trading prior to the execution of

the block,” even though traders were actually listening in on the phone calls while orders were

placed. The CFTC later found that these statements were false, that Bank of America failed to

supervise traders on its Swaps Desk, and fined Bank of America $2.5 million.

        D. HSBC

        485.    HSBC was fined over $35 million by the European Commission for colluding with

other banks, including Deutsche Bank and JPMorgan, to manipulate Euribor in 2016. The

Commission found that HSBC conspired with other members of the panel to fix Euribor in a

direction that benefitted their trading positions. Additionally, the Commission found that as part of

the conspiracy HSBC and the other panel banks exchanged sensitive information on their trading

positions and coordinated strategies to maximize their ability to manipulate prices. The fine marked

the culmination of a five-year investigation by the European Commission into Euribor panel banks

that resulted in over $1 billion in fines.

        486.    In November of 2014 the CFTC imposed a $275 million civil monetary penalty on

HSBC for conspiring with four other banks to manipulate global foreign exchange benchmark rates,

including the WM/R Rates, to benefit their trading positions. The CFTC collectively imposed over

$1.4 billion in civil monetary penalties against the five banks involved. The FCA, in a related matter,

imposed a $343 million fine on HSBC for failing to “manage obvious risks around confidentiality,

conflicts of interest and trading conduct” with their foreign exchange traders. The FCA found that

HSBC and four other defendant banks shared client information and manipulated benchmark rates

to benefit their trading positions.




                                                  140
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 144 of 158



        E. Citigroup

        487.    In 2014 Citigroup admitted to conspiring with other banks including Barclays,

JPMorgan, and HSBC to manipulate certain FX benchmark rates, including the WM/R Rates to

benefit their own trading positions during the Class Period. Citigroup paid fines of $925 million to

the DOJ, $350 million to the OCC, and $310 million to the CFTC as a result of the investigations

into their manipulative conduct.

        488.    As part of the conspiracy, Citigroup FX traders leveraged relationships they had

developed with traders at other banks and used exclusive, invite-only chat rooms to communicate,

often disclosing confidential customer order information and trading positions. Citibank traders and

traders at other banks altered trading positions to accommodate the interests of the collective group,

and agreed on trading strategies as part of an effort by the group to affect the FX benchmark rates.

        489.    Citigroup FX traders exchanged the size and direction of the bank’s net orders with

FX traders at other banks and used this information to attempt to coordinate trading strategies. The

traders at times then used this information to enable one or more traders to manipulate the FX

benchmark rates prior to and during the benchmark fixing period.

        490.    In 2016 Citigroup admitted to engaging in conduct from at least 2007 through 2012

aimed at manipulating ISDAfix and was ordered to pay a $250 million fine by the CFTC. Citigroup

traders used large notional amounts of bids and offers to “push the market” and affect the reference

rates right before the critical fixing time to affect the published ISDAfix rate. Citigroup traders also

made false ISDAfix submissions to swaps brokers with the intent of moving the ISDAfix rate to

benefit their own trading positions.

        491.    In 2016 the CFTC ordered Citigroup to pay a $175 million fine after Citigroup

admitted to conduct directed at manipulating the YEN LIBOR and TIBOR rates from at least 2008

through 2010. The CFTC found that Citigroup traders regularly made manipulative requests to


                                                   141
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 145 of 158



interdealer brokers who were positioned to influence other panel banks, requests to traders at other

panel banks, and internal requests to Citigroup’s submitters to benefit their trading positions.

        F. JPMorgan

        492.    Between 2013 and 2018, JPMorgan settled with multiple government regulators,

including the DOJ, CFTC, Federal Reserve, the UK FCA, and the European Commission (“EC”)

paying more than $1.3 billion in fines and penalties to settle charges related to its participation in

conspiracies to fix prices of multiple financial products during the Class Period.

        493.    The EC fined JPMorgan for benchmark manipulation at least 3 times: $108,317,191

for manipulating Japanese yen LIBOR submissions with Citigroup and Deutsche Bank and others;

$13,188,368 for forming a cartel with Credit Suisse and others to quote an artificially wide bid-ask

spread for Swiss franc interest rate derivatives; and $361,507,272 for conspiring with HSBC and

others to fix price components for euro interest rate derivatives, as well as exchanging highly-

sensitive proprietary customer information in electronic chat rooms and instant messaging services.

        494.    In November 2014, JPMorgan settled with multiple regulators for conspiring with

HSBC, Citigroup, and Bank of America and others for forming a self-described “cartel” to

manipulate spot FX prices and benefit the trading positions of supposed rivals employed at co-

conspirator banks. JPMorgan agreed to pay penalties of $310 million to the CFTC and $352,830,752

to the UK FCA and consented to an order by the Office of Comptroller of the Currency (“OCC”)

requiring it to cease and desist its “unsafe or unsound banking practices.” In May 2014, JPMorgan

pleaded guilty to a criminal Sherman Act violation for the same misconduct, agreeing to pay the

DOJ $100 million, and consented to a Federal Reserve cease and desist order requiring it to pay a

$342 million penalty and submit a senior management oversight plan, programs for compliance, risk

management, and internal audits, progress reports, and an annual controls review.




                                                   142
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 146 of 158



        495.    In June 2018, JPMorgan settled with the CFTC for repeatedly attempting to

manipulate the U.S. Dollar International Swaps and Derivatives Association (“ISDA”) Fix over a

period of five years, to benefit its positions in cash-settled options and interest rate swaps. JPMorgan

agreed to pay a $65 million penalty.

        G. Santander and BBVA

        496.    In February 2018, the Spanish antitrust regulator Comisión Nacional de los

Mercados y la Competencia (“CNMC”) fined Santander and BBVA for conspiring with horizontal

competitors to fix the price of derivatives used to hedge the interest rate risks associated with

syndicated lending for project finance. The CNMC found that conspirators coordinated interest rate

floors with one another in telephone calls and emails before communicating with their clients. The

CNMC fined Santander $29,551,562 and BBVA $24,482047 for these violations.

        H. UBS AG

        497.    In 2011, UBS AG paid $160 million to US federal and state agencies for

anticompetitive activity in the municipal bond investments market from 2001 through 2006. UBS

admitted, acknowledged, and accepted responsibility for illegal anticompetitive conduct by its former

employees who entered into unlawful agreements to manipulate the bidding process and rig bids on

municipal investment contracts.

        498.    In 2012, UBS Japan pled guilty to felony wire fraud and admitted its role in

manipulating LIBOR benchmark interest rates. The bank agreed to pay a $100 million fine and

signed a plea agreement with the DOJ. In addition, UBS AG, the parent company of UBS Japan

headquartered in Zurich, has entered into a non-prosecution agreement (NPA) with the DOJ

requiring UBS AG to pay an additional $400 million penalty and to admit and accept responsibility

for its misconduct.




                                                  143
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 147 of 158



        499.    In 2015, UBS AG paid a $203 million criminal penalty for breaching this NPA with

the DOJ. The DOJ found that UBS participated in collusive conduct and engaged in deceptive FX

trading and sales practices even after it signed the NPA. The department also considered that UBS’s

post-LIBOR compliance and remediation efforts failed to detect the illegal conduct until an article

was published pointing to potential misconduct in the FX markets.

        500.    In connection with its FX market activity, UBS also paid the Federal Reserve and

Connecticut Department of Banking a total of $342 million for “unsafe and unsound business

practices.”

X.      DEFENDANTS’ CONSPIRACY INJURED PLAINTIFFS.

        501.    Plaintiffs are domestic consumers of MGBs. They collectively purchased and sold

hundreds of millions of dollars’ worth of MGBs in the United States during the Class Period, with

Defendants Bank of America Mexico, JPMorgan Mexico, BBVA-Bancomer, Santander Mexico,

HSBC Mexico, Citibanamex, Barclays Mexico, Deutsche Bank Mexico, and UBS Mexico.

        502.    As described above, Defendants and their co-conspirators fixed the prices of MGBs

during the Class Period for their own profit by: (a) rigging the MGB auction process; (b) conspiring

to sell bonds purchased during such auctions at artificially higher prices; (c) agreeing to fix the bid-

ask spread charged to consumers artificially wider, and (d) agreeing to avoid competing in the MGB

market. See Parts VI-VIII, above.

        503.    As a direct result of Defendants’ and their co-conspirators’ misconduct, Plaintiffs

were overcharged each time they purchased MGBs from Defendants and underpaid each time they

sold MGBs to Defendants. Thus, Plaintiffs were injured and suffered harm in each MGB

transaction conducted during the Class Period, including but not limited to, the transactions set out

in Appendix D.




                                                   144
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 148 of 158



XI.      CLASS ACTION ALLEGATIONS

         504.     Plaintiffs bring this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on their own behalf and as representatives of the following Class:61

                  All persons that entered into an MGB transaction with a Defendant or an
                  affiliate of a Defendant between at least January 1, 2006, and April 19, 2017
                  (the “Class Period”), where such persons were either domiciled in the United
                  States or its territories or, if domiciled outside the United States or its
                  territories, transacted in the United States or its territories.

                  Excluded from the Class are Defendants and their employees, agents,
                  affiliates, parents, subsidiaries and co-conspirators, whether or not named in
                  this Complaint, and the United States and Mexican federal governments.

         505.      The Class is so numerous that individual joinder of all members is impracticable.

While the exact number of Class members is unknown to Plaintiffs at this time, Plaintiffs are

informed and believe that at least thousands of geographically-dispersed Class members transacted

in MGBs during the Class Period.

         506.     Plaintiffs’ claims are typical of the claims of the other members of the Class.

Plaintiffs and the members of the Class sustained damages arising out of Defendants’ common

course of conduct in violation of law as complained of herein. The injuries and damages of each

member of the Class were directly caused by Defendants’ wrongful conduct in violation of the laws

as alleged herein.

         507.     Plaintiffs will fairly and adequately protect the interests of the members of the Class.

Plaintiffs are adequate Class representatives and have no interest adverse to the interests of absent

Class members. Plaintiffs have retained counsel competent and experienced in class action litigation,

including antitrust litigation.




61 Plaintiffs have defined the Class based on currently available information and hereby reserve the right to amend the

definition of the Class, including, without limitation, membership criteria and the Class Period.

                                                          145
      Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 149 of 158



       508.    Common questions of law and fact exist as to all members of the Class, which

predominate over any questions affecting solely individual members of the Class. These common

questions of law and fact include, without limitation:

               a. whether Defendants and their co-conspirators engaged in a combination
               or conspiracy to fix outcomes and rig MGB auctions;

               b. whether Defendants’ conspired to sell MGBs purchased at auction to
               consumers at artificially higher prices and buy MGBs from consumers at
               artificially lower prices;

                c. whether Defendants fixed prices of MGB available for sale to U.S.
               investors by, for example, conspiring to quote wider fixed bid-ask spreads;

               d. the character, duration, and nature of the acts performed by the
               Defendants in furtherance of their conspiracy;

                e. whether Defendants’ unlawful conduct caused injury to the business and
               property of Plaintiffs and the Class by imposing supra-competitive costs on
               them that were higher than would otherwise have been available absent
               Defendants’ conspiracy; and

               f. the appropriate measure of damages sustained by Plaintiffs and Class
               members.

       509.    A class action is superior to other methods for the fair and efficient adjudication of

this controversy because joinder of all Class members is impracticable. Treatment as a class will

permit a large number of similarly-situated persons to adjudicate their common claims in a single

forum simultaneously, efficiently, and without the duplication of effort and expense that numerous

individual actions would engender. Class treatment will also permit the adjudication of claims by

many Class members who could not afford individually to litigate claims such as those asserted in

this Complaint. The cost to the court system of adjudication of such individualized litigation would

be substantial. The prosecution of separate actions by individual members of the Class would create

a risk of inconsistent or varying adjudications establishing incompatible standards of conduct for the

Defendants.



                                                 146
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 150 of 158



        510.    Plaintiffs are unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.


XII.    EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

        511.    The applicable statutes of limitations relating to the claims for relief alleged herein

were tolled because of fraudulent concealment involving both active acts of concealment by

Defendants and inherently self-concealing conduct.

        512.    The secret nature of Defendants’ conspiracy—which relied on non-public methods

of communication, including private instant messages, telephone calls, secret bidding schedules, and

meetings conducted behind closed doors to conceal their agreements to artificially raise the prices of

MGB—was intentionally self-concealing. This concealment-through-secrecy prevented Plaintiffs

from uncovering their unlawful conduct.

        513.    Defendants used affirmative acts of concealment to hide their violations of law from

Plaintiffs and the Class, including: (1) secretly disseminating confidential bidding schedules to each

other and agreeing on bids in MGB auctions; (2) implicitly representing that each Defendant was

bidding competitively in the auction for MGB such that the final price represented a competitive

auction; and (3) charging inflated spreads to customers without disclosing that the charges reflected

an agreed price set by Defendants rather than a competitive price.

        514.    Many, if not all, of these affirmative acts of concealment were also inherently self-

concealing and could not be detected by Plaintiffs or other members of the Class. Defendants

engaged in multiple forms of price fixing, which are inherently self-concealing and could not be

detected by Plaintiffs or other members of the Class. For instance, Defendants’ bidding schedules

are considered highly sensitive information that cannot be accessed by the public, which enabled

Defendants’ conspiracy to remain undetected for years. Similarly, Defendants’ participation in the

Market Maker program required that they submit competitive bids in auctions and compete

                                                   147
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 151 of 158



independently when offering MGB to consumers. By participating in the Market Maker program,

Defendants therefore represented that the prices they charged were determined by competitive

forces rather than fixed by a conspiracy.

        515.     As a result, Plaintiffs and the Class had no knowledge of Defendants’ unlawful and

self-concealing manipulative acts until April 19, 2017 when COFECE disclosed that it had found

evidence of anticompetitive conduct by dealers in the MGB market. Despite monitoring their

investments and regularly following financial media, Plaintiffs could not have discovered same by

exercise of due diligence. Plaintiffs thus assert the tolling of the applicable statutes of limitations

affecting the rights of the claims for relief asserted. Defendants are also equitably estopped from

asserting that any otherwise applicable limitations period has run.


XIII. CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF

         (Conspiracy to Restrain Trade in Violation of §§ 1 and 3 of the Sherman Act)
                                  (Against all Defendants)

        516.     Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.

        517.     Defendants and their unnamed co-conspirators entered into and engaged in a

combination and conspiracy in an unreasonable and unlawful restraint of trade in violation of § 1

and § 3 of the Sherman Act, 15 U.S.C. § 1, et seq.

        518.     During the Class Period, Defendants—a group of horizontal competitors in the

MGB market—entered into a series of agreements designed to generate unlawful profits for

themselves in MGB transactions by conspiring to, among other things: (a) share pricing information

and submit fixed bids during MGB auctions in violation of Banxico rules; (b) sell MGBs purchased




                                                     148
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 152 of 158



at auction to consumers at artificially higher prices; and (c) fix the bid-ask spread artificially wider in

MGB transactions with Plaintiffs and Class members.

        519.    This conspiracy to restrain trade and fix prices in the MGB market caused Plaintiffs

and members of the Class to be overcharged or underpaid in their MGB transactions. Plaintiffs and

Class members also were deprived of the ability to obtain MGB for competitive prices during the

Class Period owing to Defendants’ conspiracy and their complete control of MGB supply. Plaintiffs

and members of the Class thus paid more or received less than they would have for MGBs absent

Defendants’ conspiracy and overt acts in furtherance of the conspiracy.

        520.    This horizontal price-fixing conspiracy is a per se violation of § 1 and § 3 of the

Sherman Act. Alternatively, the conspiracy resulted in substantial anticompetitive effects in the

MGB market. There is no legitimate business justification for, and no pro-competitive benefits

caused by, Defendants’ conspiracy to rig bids in auctions or fix MGB prices charged to investors or

any of the overt acts taken in furtherance thereof. Any ostensible procompetitive benefits are pre-

textual or could have been achieved by less restrictive means.

        521.    As a direct, material, and proximate result of Defendants’ violation of § 1 and § 3 of

the Sherman Act, Plaintiffs and the Class have suffered injury to their business and property, within

the meaning of § 4 of the Clayton Act throughout the Class Period.

        522.    Plaintiffs and members of the Class seek treble damages for Defendants’ violations

of § 1 and § 3 of the Sherman Act and under § 4 of the Clayton Act.

        523.    Plaintiffs and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.




                                                    149
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 153 of 158



                                  SECOND CLAIM FOR RELIEF

                      (Unjust Enrichment in Violation of the Common Law)
                                    (Against All Defendants)

        524.     Plaintiffs incorporate by reference and re-alleges the preceding allegations, as though

fully set forth herein.

        525.     Plaintiffs (and other Class members) transacted MGBs during the Class Period

directly with Defendants.

        526.     These transactions were supposed to be priced based on competitive market forces

and reflect honest competition by the Defendants.

        527.     However, as alleged above, rather than competing honestly and aggressively with

each other, Defendants colluded to fix the prices charged or remitted to Plaintiffs and the Class in

purchases and sales of MGBs.

        528.     Defendants’ collusion enabled them to collect supra-competitive profits on every

transaction of MGBs with Plaintiffs and the Class. At the same time, it caused Plaintiffs and the

Class to pay more (in the case of MGB purchases) and receive less (in the case of MGB sales) on

their MGB transactions with Defendants.

        529.     It is unjust and inequitable for Defendants to have enriched themselves in this

manner at the expense of Plaintiffs and the Class, and equity and good conscience require the

Defendants to make restitution.

        530.     Plaintiffs and the Class therefore seek restoration of the monies of which they were

unfairly and unlawfully deprived as described in this Complaint.




                                                   150
       Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 154 of 158



XIV. PRAYER FOR RELIEF

         Plaintiffs demands relief as follows:

         A.       That the Court certify this lawsuit as a class action under Rules 23(a) and (b)(3) of

the Federal Rules of Civil Procedure, that Plaintiffs be designated as class representatives and that

Plaintiffs’ counsel be appointed as Class counsel;

         B.       That the unlawful conduct alleged herein be adjudged and decreed to violate §1 and

§3 of the Sherman Antitrust Act, 15 U.S.C. § 1, et seq.;

         C.       That Defendants be permanently enjoined and restrained from continuing and

maintaining the conspiracy alleged in the Complaint under § 16 of the Clayton Antitrust Act, 16

U.S.C. § 26;

         D.       That the Court award Plaintiffs and the Class damages against Defendants for their

violation of federal antitrust laws, in an amount to be trebled under § 4 of the Clayton Antitrust Act,

15 U.S.C. § 15, plus interest;

         E.       That the Court order Defendants to disgorge their ill-gotten gains from which a

constructive trust be established for restitution to Plaintiffs and the Class;

         F.       That the Court award Plaintiffs and the Class their costs of suit, including reasonable

attorneys’ fees and expenses, including expert fees, as provided by law;

         G.       That the Court award Plaintiffs and the Class prejudgment interest at the maximum

rate allowable by law; and

         H.       That the Court directs such further relief as it may deem just and proper.

XV.      DEMAND FOR JURY TRIAL

                  Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a

jury trial as to all issues triable by a jury.




                                                    151
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 155 of 158



Dated: September 9, 2019              Respectfully submitted,
White Plains, New York
                              LOWEY DANNENBERG P.C.

                              /s/ Vincent Briganti
                              Vincent Briganti
                              Christian Levis
                              Roland R. St. Louis, III
                              44 South Broadway
                              White Plains, NY 10601
                              Tel.: (914) 997-0500
                              Fax: (914) 997-0035
                              Email: vbriganti@lowey.com
                                       clevis@lowey.com
                                       rstlouis@lowey.com

                              Interim Class Counsel

                              Joseph J. Tabacco, Jr.
                              Todd Seaver
                              Carl N. Hammarskjold
                              Colleen L. Cleary
                              BERMAN TABACCO
                              44 Montgomery Street, Suite 650
                              San Francisco, CA 94104
                              Tel.: (415) 433-3200
                              Fax: (415) 433-6382
                              Email: jtabacco@bermantabacco.com
                                      tseaver@bermantabacco.com
                                       chammarskjold@bermantabacco.com
                                       ccleary@bermantabacco.com


                              Patrick T. Egan
                              BERMAN TABACCO
                              One Liberty Square
                              Boston, MA 02109
                              Tel.: (617) 542-8300
                              Fax: (617)542-1194
                              Email: pegan@bermantabacco.com

                              Scott Martin
                              HAUSFELD LLP
                              33 Whitehall Street
                              14th Floor
                              New York, NY 10004
                              Tel.: (646) 357-1100
                              Fax: (212) 202-4322

                                152
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 156 of 158



                              Email: smartin@hausfeld.com

                              Michael D. Hausfeld
                              Hilary K. Scherrer
                              HAUSFELD LLP
                              1700 K Street, NW
                              Washington, DC 20006
                              Tel.: (202) 540-7200
                              Fax: (202) 540-7201
                              Email: mhausfeld@hausfeld.com
                                      hscherrer@hausfeld.com


                              Michael P. Lehmann
                              HAUSFELD LLP
                              600 Montgomery Street
                              Suite 3200
                              San Francisco, CA 94111
                              Tel.: (415) 633-1908
                              Fax: (415) 358-4980
                              Email: mlehmann@hausfeld.com

                              Fred T. Isquith
                              Regina M. Calcaterra
                              Thomas H. Burt
                              Betsy S. Manifold
                              WOLF HALDENSTEIN ADLER
                              FREEMAN & HERZ LLP
                              270 Madison Avenue
                              New York, NY 10016
                              Tel.: (212) 545-4600
                              Email: isquith@whafh.com
                                      calcaterra@whafh.com
                                      burt@whafh.com
                                      manifold@whafh.com

                              Christopher M. Burke
                              SCOTT+SCOTT ATTORNEYS AT LAW LLP
                              600 W. Broadway, Suite 3300
                              San Diego, CA 92101
                              Tel.: (619) 233-4565
                              Fax: (619) 233-0508
                              Email: cburke@scott-scott.com

                              Thomas K. Boardman
                              SCOTT & SCOTT ATTORNEYS AT LAW LLP
                              230 Park Avenue, 17th Floor
                              New York, NY 10169
                               153
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 157 of 158



                              Tel.: (212) 519-0523
                              Fax: (212) 223-6334
                              Email: tboardman@scott-scott.com

                              John Radice
                              Daniel Rubenstein
                              RADICE LAW FIRM, P.C.
                              34 Sunset Blvd.
                              Long Beach, NJ 08008
                              Tel.: (646) 245-8502
                              Fax: (609) 385-0745
                              Email: jradice@radicelawfirm.com
                                       drubenstein@radicelawfirm.com


                              Eric L. Young
                              SHEPHERD FINKELMAN
                              MILLER & SHAH, LLP
                              35 East State Street
                              Media, PA 19063
                              Tel.: (610) 891-9880
                              Fax: (866) 300-7367
                              Email: eyoung@sfmslaw.com

                              Lesley E. Weaver
                              Matthew S. Weiler
                              Emily C. Aldridge
                              BLEICHMAR FONTI & AULD LLP
                              555 12th Street, Suite 1600
                              Oakland, CA 94607
                              Tel.: (415) 445-4003
                              Fax: (415) 445-4020
                              Email: lweaver@bfalaw.com
                                       mweiler@bfalaw.com
                                       ealdridge@bfalaw.com

                              Javier Bleichmar
                              BLEICHMAR FONTI & AULD LLP
                              7 Times Square, 27th Floor
                              New York, NY 10036
                              Tel.: (212) 789-1340
                              Fax: (212) 205-3960
                              Email: jbleichmar@bfalaw.com

                              William J. Ban
                              Michael A. Toomey
                              BARRACK, RODOS & BACINE
                              11 Times Square
                               154
Case 1:18-cv-02830-JPO Document 163 Filed 12/09/19 Page 158 of 158



                              640 8th Avenue, 10th Floor
                              New York, NY 10022
                              Tel.: (212) 688-0782
                              Fax: (212) 688-0782
                              Email: wban@barrack.com
                                       mtoomey@barrack.com

                              Jeffrey A. Barrack
                              Jeffrey B. Gittleman
                              BARRACK, RODOS & BACINE
                              3300 Two Commerce Square
                              2001 Market Street, Suite 3300
                              Philadelphia, PA 19103
                              Tel.: (215) 963-0600
                              Fax: (215) 963-0838
                              Email: jbarrack@barrack.com
                                       jgittleman@barrack.com

                              Additional Counsel for Plaintiffs




                                155
